 



 

STOCK PURCHASE AGREEMENT

 

 

AMONG

 

ALPHARMA U.S. INC.,



ALPHARMA INC.,



CARDINAL HEALTH 110, INC.,

AND

 

CARDINAL HEALTH, INC.



 

 

 

 

 

March 8, 2006

 

 

 

 

TABLE OF CONTENTS

Section 1. Definitions

*

Section 2. Purchase and Sale of Stock of Target Company

*



(a) Basic Transaction *

(b) Preliminary Purchase Price *

(c) The Closing *

(d) Deliveries at Closing 9

(e) Preparation of Closing Date Pro Forma Balance Sheet *

(f) Adjustment to Preliminary Purchase Price *

Section 2A. Guaranty 11

(a) Guaranty 11

(b) Waiver of Notices, Etc. 11

(c) Reinstatement 12

(d) Waiver of Subrogation; Subordination 12

(e) Successors and Assigns 12

Section 3. Representations and Warranties Concerning Transaction

*



(a) Seller's and Parent's Representations and Warranties *

(b) Buyer's and Guarantor's Representations and Warranties *

Section 4. Representations and Warranties Concerning the Target Company 14

(a) Non-contravention 14

(b) Brokers' Fees 14

(c) Title to Tangible Assets 14

(d) Financial Statements 14

(e) Events Subsequent to December 31, 2005 15

(f) Legal Compliance 16

(g) Tax Matters 16

(h) Real Property 17

(i) Contracts 18

(j) Litigation 18

(k) Employee Benefits 18

(l) Environmental, Health, and Safety Matters 20

(m) Labor Matters 21

(n) Product Liability 21

(o) Customers 21

(p) Inventory and Accounts Receivable 22

(q) Regulatory Matters 22

(r) Certain Business Relationships with Parent and its Affiliates 22

(s) Organization, Qualification, and Corporate Power 22

(t) Capitalization 23

(u) Origin of Pharmaceutical Products 23

(v) Venture Pharmaceutical 23

(w) Insurance 23

(x) Intellectual Property 23

(y) Payroll Taxes 24

(z) Intercompany Accounts 24

(aa) Suppliers 24

(bb) The Premier Group 24

(cc) Premier Group Rebates 24

(dd) Chargebacks 24

(ee) Disclaimer of Other Representations and Warranties 24

Section 5. Pre-Closing Covenants

*



(a) General *

(b) Notices and Consents *

(c) Operation of Business *

(d) Preservation of Business 25

(e) Full Access and Confidential Information 25

(f) Notice of Developments 26

(g) Exclusivity 26

Section 6. Post-Closing Covenants

*



(a) General *

(b) Litigation Support *

(c) Transition 27

(d) Covenant Not to Compete *

(e) Employee Benefits Matters 28

(f) Labor Matters; WARN Act 29

(g) Premier Group Rebates *

Section 7. Conditions to Obligation to Close

*



(a) Conditions to Buyer's Obligation *

(b) Conditions to Seller and Parent's Obligation *

Section 8. Remedies for Breaches of This Agreement

*



(a) Survival of Representations and Warranties *

(b) Indemnification Provisions for Buyer's Benefit *

(c) Indemnification Provisions for Seller's Benefit *

(d) Specific Indemnity for Buyer's Benefit 33

(e) Matters Involving Third Parties 33

(f) Limitations on Indemnification *

(g) Determination of Adverse Consequences 34

(h) Exclusive Remedy *

(i) Environmental Remedies *

Section 9. Tax Matters 35

(a) Tax Sharing Agreements 35

(b) Returns for Periods Through the Closing Date 35

(c) Tax Proceedings 36

(d) Tax Indemnification 37

(e) Indemnification for Post-Closing Transactions 37

(f) Post-Closing Transactions Not in Ordinary Course of Business 37

(g) Code Section338(h)(10) Election 37

(h) Tax Refunds and Credits 38

(i) Cooperation 38

Section 10. Termination

*



(a) Termination of Agreement *

(b) Effect of Termination *

Section 11. Miscellaneous

*



(a) Press Releases and Public Announcements *

(b) No Third-Party Beneficiaries 40*

(c) Entire Agreement 40

(d) Succession and Assignment 40

(e) Counterparts *

(f) Headings *

(g) Notices *

(h) Governing Law *

(i) Amendments and Waivers *

(j) Severability *

(k) Expenses 42

(l) Allocation of Purchase Price 42

(m) Construction *

(n) Exhibits, Annexes, and Schedules 42



     

Exhibit A

-

Target Pro Forma Balance Sheet

Exhibit B

-

Reserved

Exhibit C

-

Reserved

Exhibit D

-

Financial Statements

     

Annex I

-

Exceptions to Seller's and Parent's Representations and Warranties Concerning
Transaction

Annex II

-

Exceptions to Buyer's and Guarantor's Representations and Warranties Concerning
Transaction

     

Disclosure Schedule

-

Exceptions to Representations and Warranties Concerning the Target Company

           



STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this "Agreement") is entered into as of March 8,
2006, by and among Cardinal Health 110, Inc., a Delaware corporation ("Buyer"),
Cardinal Health, Inc., an Ohio corporation ("Guarantor"), Alpharma U.S. Inc., a
Delaware corporation ("Seller"), and Alpharma Inc., a Delaware corporation
("Parent"). Buyer, Guarantor, Parent and Seller are referred to collectively
herein as the "Parties."

WHEREAS, Seller, a wholly-owned subsidiary of Parent, is the beneficial and
record owner of all of the issued and outstanding stock of ParMed
Pharmaceuticals, Inc., a Delaware corporation (the "Target Company") which
entity operates the Business and owns all of the assets and liabilities of the
Business;

WHEREAS, Buyer desires to purchase and Seller desires to sell of all of the
issued and outstanding stock of the Target Company in a cash transaction in
accordance with the terms of this Agreement; and

WHEREAS, in consideration of Seller and Parent entering into this Agreement,
Guarantor has agreed to guarantee all of Buyer's obligations under this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 1. Definitions.

    "Actual Value" has the meaning set forth in Section 2(e)(iii)(C) below.

    "Adverse Consequences" means all actions, suits, proceedings, hearings,
    investigations, charges, complaints, claims, demands, injunctions,
    judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs,
    liabilities, obligations, Taxes, liens, losses, expenses, and fees,
    including court costs and reasonable attorneys' fees and expenses.

    "Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
    promulgated under the Securities Exchange Act of 1934, as amended.

    "Affiliated Group" means any affiliated group within the meaning of Code
    Section1504(a) or any similar group defined under a similar provision of
    state, or local law.

    "Alpharma Credit Agreement" means the Loan and Security Agreement dated as
    of October 26, 2005 by and among Parent and certain of its Affiliates and
    Bank of America, N.A., as Administrative Agent, and the lenders party
    thereto from time to time, as restated, amended, supplemented or otherwise
    modified from time to time.

    "Alpharma Credit Agreement Lien" means any security interest, pledge or
    other lien in existence immediately prior to the Closing under the Alpharma
    Credit Agreement with respect to the assets and stock of the Target Company.

    "Alpharma Global Insurance Program" means the portfolio of property,
    casualty and executive liability insurance policies of Parent with respect
    to the operations of Seller (including the Global Liability, Surety, Global
    Property, Global Transit, Director's and Officer's Liability and other
    executive management liabilities policies, and the U.S. Casualty program).

    "Basket" has the meaning set forth in Section 8(f) below.

    "Bonus Obligations" means any payment due to Employees of the Business under
    the Executive Bonus Plan of Seller for the 2005 fiscal year not already paid
    by Target Company prior to the Closing Date.

    "Business" means the assets (of every kind and description except as
    specifically provided elsewhere in this Agreement), liabilities (whether
    known or unknown, whether asserted or unasserted, whether liquidated or
    unliquidated, and whether due or to become due; all except as specifically
    provided elsewhere in this Agreement) and operations of the Target Company
    as conducted by the Target Company as of the Closing Date.

    "Buyer" has the meaning set forth in the preface above.

    "Cash" means cash and cash equivalents (including marketable securities and
    short-term investments) calculated in accordance with GAAP applied on a
    basis consistent with the preparation of the December Financial Statements.
    For clarification purposes, outstanding checks will be classified as
    Excluded Liabilities and will reduce accounts payable on the Target Pro
    Forma Balance Sheet and the Closing Date Pro Forma Balance Sheet.

    "CERCLA" has the meaning set forth in Section 8(i) below.

    "Closing" has the meaning set forth in Section 2(c) below.

    "Closing Date" has the meaning set forth in Section 2(c) below.

    "Closing Date Pro Forma Balance Sheet" has the meaning set forth in Section
    2(e)(ii) below.

    "COBRA" has the meaning set forth in Section 4(k) below.

    "Code" means the United States Internal Revenue Code of 1986, as amended,
    and the regulations promulgated thereunder by the United States Department
    of Treasury.

    "Confidential Information" means any information concerning the business and
    affairs of Target Company that is not already generally available to the
    public.

    "Controlled Group Liability" means any and all liabilities under (i) Title
    IV of ERISA, (ii) Section 302 of ERISA, (iii) SectionSection412 and 4971 of
    the Code, (iv) the continuation coverage requirements of SectionSection601
    et seq. of ERISA and Section4980B of the Code, (v) the portability and
    nondiscrimination requirements of Section701 et seq. of ERISA and
    SectionSection9801 et seq. of the Code, (vi) Section4975 of the Code, and
    (vii) corresponding or similar provisions of foreign laws or regulations.

    "Current Assets" means the sum of the dollar amounts reflected on the Target
    Pro Forma Balance Sheet and the Closing Date Pro Forma Balance Sheet,
    respectively, for accounts receivable, inventory, prepaid expenses and other
    items that would be classified as "current assets" in accordance with GAAP;
    provided, however, that any Excluded Assets shall be excluded from such sum.

    "Current Liabilities" means the sum of the dollar amounts reflected on the
    Target Pro Forma Balance Sheet and the Closing Date Pro Forma Balance Sheet,
    respectively, for accounts payable, accrued expenses and current non-Income
    Tax payable and other items that would be classified as "current
    liabilities" in accordance with GAAP; provided, however, that accruals or
    reserves with respect to Intercompany Payables, current income taxes
    payable, Retention Arrangements and any Excluded Liabilities shall be
    excluded from such sum.

    "December Financial Statements" has the meaning set forth in Section 4(d)
    below.

    "Disclosure Schedule" has the meaning set forth in Section 4 below.

    "Draft Closing Date Pro Forma Balance Sheet" has the meaning set forth in
    Section 2(e)(i) below.

    "Employee Benefit Plan" means any "employee benefit plan" (as such term is
    defined in ERISA Section3(3)) and any other material employee benefit plan,
    program, arrangement, policies, and practices providing benefits to any
    Employee of the Business or former employee of the Target Company or
    beneficiary or dependent thereof, or to present or former directors whether
    or not written, and whether covering one person or more than one person,
    sponsored or maintained by the Target Company or any ERISA Affiliate or to
    which the Target Company or any ERISA Affiliate contributes or is obligated
    to contribute or under which any Employee of the Business or former employee
    or director of the Target Company is entitled to any compensation or
    benefits (whether or not contingent) as a result of service to the Target
    Company or an ERISA Affiliate. Without limiting the generality of the
    foregoing, the term "Plans" includes all Employee Welfare Benefit Plans and
    all Employee Pension Benefit Plans, and all employee stock option or stock
    purchase plans, bonus or incentive plans or programs, severance pay plans,
    policies, practices or agreements, fringe benefits, and employment
    agreements.

    "Employee Pension Benefit Plan" has the meaning set forth in ERISA
    Section3(2).

    "Employee Welfare Benefit Plan" has the meaning set forth in ERISA
    Section3(1).

    "Employees of the Business" means all Persons employed on the Closing Date
    by the Target Company who are actively at work but also including any
    employees who are on an approved short-term leave of absence (including
    medical leave) or vacation provided that any such Person returns to work
    within 180 days of the earlier of the date the leave began or Closing.

    "Environmental, Health, and Safety Requirements" means all federal, state or
    local statutes, regulations, and ordinances concerning public health and
    safety, worker health and safety, pollution, or protection of the
    environment, including all those relating to the presence, use, production,
    generation, handling, transportation, treatment, storage, disposal,
    distribution, labeling, testing, processing, discharge, release, threatened
    release, control, or cleanup of any hazardous materials, substances, or
    wastes, as such requirements are enacted and in effect on or prior to the
    Closing Date.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
    amended.

    "ERISA Affiliate" means each entity that is treated as a single employer
    with the Target Company for purposes of Code Section414 or ERISA
    Section4001(a)(14) or 4001(b)(1).

    "Excluded Assets" means (a) any Cash or Intercompany Receivables, (b) any
    refund, credit or other asset relating to any Income Tax, (c) any rights of
    Target Company under this Agreement, (d) any insurance policy under the
    Alpharma Global Insurance Program and all rights thereunder and (e) prepaid
    insurance amounts related to the Alpharma Global Insurance Program.

    "Excluded Liabilities" means (a) any liabilities of the Target Company as of
    the Closing Date with respect to Bonus Obligations, (b) any liabilities of
    the Target Company arising out of any personal injury and/or death or damage
    to property relating to the Products marketed, distributed, sold or
    otherwise provided by, or on behalf of, the Target Company prior to the
    Closing to the extent a claim is made during the period beginning on the
    date of this Agreement and ending on the fourth anniversary of the Closing
    Date, (c) any Intercompany Payables, (d) Target Company's pension
    liabilities, (e) any Income Tax liabilities of the Target Company for any
    Pre-Closing Period, including (but not limited to) those arising in
    connection with the consummation of the transactions contemplated hereby,
    (f) accruals for U.S. audit fees related to the audit by BDO Seidman, LLP of
    Parent's consolidated financial statements for the years ended December 31,
    2005 and 2006, and (g) any liabilities of the Target Company for periods
    prior to the Closing Date for drug rebates owed by the Target Company
    pursuant to the Medicaid Drug Rebate Program created under the Omnibus
    Reconciliation Act of 1990 or any related state program, including any
    amounts owed to the State of California - Department of Health Services
    pursuant to such program and/or California's Supplemental Rebate Program.

    "FDA" means the United States Food and Drug Administration, and any
    successor agency or entity thereto that may be established hereafter.

    "FDC Act" means the U.S. Food, Drug & Cosmetic Act, 21 U.S.C. Section321, et
    seq., as amended.

    "Final Pro Forma Working Capital" means the Working Capital set forth on the
    Closing Date Pro Forma Balance Sheet.

    "GAAP" means United States generally accepted accounting principles as in
    effect from time to time, consistently applied.

    "Guaranty" has the meaning set forth in Section 2A(a) below.

    "Guarantor" has the meaning set forth in the preface above.

    "Home Medical Equipment" means equipment that enables individuals who are
    elderly, injured or disabled to function in a more normal manner, including
    mobility, bath safety, incontinence, wound care and respiratory products,
    compression hosiery and braces/supports.

    "High Value" has the meaning set forth in Section 2(e)(iii)(B) below.

    "Income Tax" means any U.S. federal, state or local income tax measured by
    or imposed on net income, including any interest, penalty, or addition
    thereto, whether disputed or not.

    "Income Tax Return" means any return, declaration, report, claim for refund,
    or information return or statement relating to Income Taxes, including any
    schedule, attachment thereto and including any amendment thereof.

    "Indemnified Party" has the meaning set forth in Section 8(e)(i) below.

    "Indemnifying Party" has the meaning set forth in Section 8(e)(i) below.

    "Intellectual Property" means all intellectual property owned or licensed
    (as licensor or licensee) by the Target Company in which the Target Company
    has a proprietary interest, including (i) the Target Company's name, all
    assumed fictional business names, trade names, registered and unregistered
    trademarks, service marks and applications; (ii) all patents, patent
    applications and inventions and discoveries that may be patentable; (iii)
    all registered and unregistered copyrights in both published works and
    unpublished works; (iv) all rights in mask works; (v) all know-how, trade
    secrets, confidential or proprietary information, customer lists, ideas,
    software, technical information, data, process technology, plans, drawings
    and blue prints; and (vi) all rights in internet web sites and internet
    domain names presently used by the Target Company.

    "Intercompany Payables" means obligations owed by Target Company to Parent
    or any of its Affiliates.

    "Intercompany Receivables" means obligations owed to Target Company by
    Parent or any of its Affiliates.

    "Inventory" means all finished goods of Target Company.

    "Knowledge of Seller" means the actual knowledge of Dom Palmo (VP/GM), James
    Hillman (VP - Sales/Mkt), Robert Vaccaro (Director - Finance), Paul Santoro
    (Director IT), Colleen Greiner (Director - Sales), Kathleen Hillman
    (Director - Ops), and Jeff Campbell (VP/Finance for Parent) after reasonable
    inquiry.

    "Leased Real Property" means all of Target Company's leasehold or
    subleasehold estates and other rights to use or occupy any land, buildings,
    structures, improvements, fixtures, or other interest in real property.

    "Leases" means all leases, subleases, licenses, concessions and other
    agreements (written or oral), including all amendments, extensions,
    renewals, guaranties, and other agreements with respect thereto, pursuant to
    which Target Company holds any Leased Real Property.

    "Lien" means any mortgage, pledge, lien, encumbrance, charge, or other
    security interest, other than (a) liens for taxes not yet due and payable or
    for taxes that the taxpayer is contesting in good faith through appropriate
    proceedings, (b) purchase money liens and liens securing rental payments
    under capital lease arrangements, and (c) other liens arising in the
    Ordinary Course of Business and not incurred in connection with the
    borrowing of money.

    "Low Value" has the meaning set forth in Section 2(e)(iii)(A) below.

    "Material Adverse Effect" or "Material Adverse Change" means any effect or
    change that would be materially adverse to the business, results of
    operations or condition of the Business, taken as a whole; provided that
    none of the following shall be deemed to constitute, and none of the
    following shall be taken into account in determining whether there has been,
    a Material Adverse Effect or Material Adverse Change: (a) any adverse
    change, event, development, or effect arising from or relating to
    (1) general business or economic conditions, including such conditions
    related to the Business, (2) national or international political or social
    conditions, including the engagement by the United States in hostilities,
    whether or not pursuant to the declaration of a national emergency or war,
    or the occurrence of any military or terrorist attack upon the United
    States, or any of its territories, possessions, or diplomatic or consular
    offices or upon any military installation, equipment or personnel of the
    United States, (3) financial, banking, or securities markets (including any
    disruption thereof and any decline in the price of any security or any
    market index), (4) changes in United States generally accepted accounting
    principles, (5) changes in laws, rules, regulations, orders, or other
    binding directives issued by any governmental entity, (6) any recall order
    issued by the FDA or a voluntary recall reasonably undertaken by Target
    Company or a third party manufacturer with respect to any Product, or
    (7) the taking of any action contemplated by this Agreement and the other
    agreements contemplated hereby; or (b) any adverse change in or effect on
    the Business that is cured by Target Company before the earlier of (1) the
    Closing Date and (2) the date on which this Agreement is terminated pursuant
    to Section 10(a) hereof. Without limiting the generality of the forgoing,
    the Parties agree that the loss of Warner-Chilcott as a customer of the
    Target Company, and the Warner-Chilcott business, generally, shall not
    constitute a Material Adverse Effect or Material Adverse Change.

    "Multiemployer Plan" has the meaning set forth in ERISA Section3(37).

    "Obligations" has the meaning set forth in Section 2A(a) below.

    "Ordinary Course of Business" means the ordinary course of business of the
    Business consistent with past custom and practice (including with respect to
    quantity and frequency).

    "Owned Real Property" means all land, together with all buildings,
    structures, improvements, and fixtures located thereon, and all easements
    and other rights and interests appurtenant thereto, owned by Target Company.

    "Party" has the meaning set forth in the preface above.

    "PBGC" means the Pension Benefit Guaranty Corporation.

    "Permitted Encumbrances" means with respect to each parcel of Owned Real
    Property: (a) real estate taxes, assessments and other governmental levies,
    fees, or charges imposed with respect to such Owned Real Property that are
    (i) not due and payable as of the Closing Date or (ii) being contested by
    appropriate proceedings; (b) mechanics liens and similar liens for labor,
    materials, or supplies provided with respect to such Owned Real Property
    incurred in the Ordinary Course of Business for amounts that are (i) not
    delinquent and do not exceed $100,000 or (ii) being contested by appropriate
    proceedings; (c) zoning, building codes, and other land use laws regulating
    the use or occupancy of such Owned Real Property or the activities conducted
    thereon that are imposed by any governmental authority having jurisdiction
    over such Owned Real Property; and (d) easements, covenants, conditions,
    restrictions, and other similar matters affecting title to such Owned Real
    Property and other title defects that do not or would not materially impair
    the use or occupancy of such Owned Real Property in the operation of the
    Business taken as a whole.

    "Person" means an individual, a partnership, a corporation, a limited
    liability company, an association, a joint stock company, a trust, a joint
    venture, an unincorporated organization, any other business entity or a
    governmental entity (or any department, agency, or political subdivision
    thereof).

    "Post-Closing Period" means any taxable period or portion thereof that is
    not a Pre-Closing Period.

    "Pre-Closing Period" means any taxable period or portion thereof ending on
    or before the Closing Date or, as the context may require, all such periods.
    If a taxable period begins on or before the Closing Date and ends after the
    Closing Date, then the portion of the taxable period to the end of the
    Closing Date shall constitute a Pre-Closing Period.

    "Preliminary Purchase Price" has the meaning set forth in Section 2(b)
    below.

    "Premier Group Rebates" means the rebates due to the Target Company from The
    Premier Group and certain participating vendors which will be identified in
    account #2001040 entitled "AP Vendor Credits Due Us" on the Target Company's
    balance sheet on the date of Closing. For information purposes only, the
    Premier Group Rebates as of December 31, 2005 totaled $1,441,905 in the
    aggregate.

    "Products" means the products sold and distributed by the Business.

    "Purchase Price" has the meaning set forth in Section 2(f) below.

    "Retention Arrangements" means those letter agreements issued to Employees
    of the Business listed in Section 6(e)(ii) of the Disclosure Schedule.

    "Securities Act" means the Securities Act of 1933, as amended.

    "Seller" has the meaning set forth in the preface above.

    "Target Company" has the meaning set forth in the preface above.

    "Target Pro Forma Balance Sheet" means the pro forma balance sheet of the
    Business as of December 31, 2005 attached hereto as Exhibit A.

    "Target Working Capital" means the Working Capital of the Business as of
    December 31, 2005 set forth on the Target Pro Forma Balance Sheet.

    "Tax" or "Taxes" means any U.S. federal, state or local income, gross
    receipts, license, payroll, employment, excise, severance, stamp,
    occupation, premium, windfall profits, environmental (including taxes under
    Code Section59A), customs duties, capital stock, franchise, profits,
    withholding, social security (or similar), unemployment, disability, real
    property, personal property, sales, use, transfer, registration, value
    added, alternative or add-on minimum, estimated, or other tax, including any
    interest, penalty, or addition thereto.

    "Tax Return" means any return, declaration, report, claim for refund, or
    information return or statement relating to Taxes, including any schedule or
    attachment thereto, and including any amendment thereof.

    "Third-Party Claim" has the meaning set forth in Section 8(e)(i) below.

    "WARN Act" has the meaning set forth in Section 4(m)(i) below.

    "Working Capital" means Current Assets less Current Liabilities.

 2. Purchase and Sale of Stock of Target Company.

    Basic Transaction. On and subject to the terms and conditions of this
    Agreement, for the consideration specified below in this Section 2, Buyer
    agrees to purchase from Seller, and Seller agrees to sell to Buyer all of
    the issued and outstanding capital stock of the Target Company; provided
    that, prior to such purchase and sale Seller shall take all action necessary
    to effect the (i) transfer from Target Company to Seller of all of the
    Excluded Assets, and (ii) assumption by Seller from Target Company of all of
    the Excluded Liabilities. The Parties agree that Parent and/or Seller shall
    be entitled to conduct and control, in their sole discretion, the defense of
    any claim or matter which is an "Excluded Liability" hereunder provided,
    however, that Parent and/or Seller will not consent to the entry of any
    judgment or enter into any settlement with respect to any such Excluded
    Liability without the prior written consent of Buyer (not to be unreasonably
    withheld) unless the judgment or proposed settlement involves only the
    payment of money damages and does not impose an injunction or other
    equitable relief upon the Seller or the Target Company or establish any
    judicial or other legally binding precedent potentially adverse to the
    Business.
    
    (b) Preliminary Purchase Price. Buyer agrees to pay to Seller at the
    Closing, $40,100,000 (the "Preliminary Purchase Price"), by delivery of cash
    payable by wire transfer or delivery of other immediately available funds.
    The Preliminary Purchase Price shall be subject to post-Closing adjustment
    as set forth below in this Section 2.
    
    The Closing. The closing of the transactions contemplated by this Agreement
    (the "Closing") shall take place at the offices of Parent in Fort Lee, New
    Jersey commencing at 10:00 a.m. local time on the third business day
    following the satisfaction or waiver of all conditions to the obligations of
    the Parties to consummate the transactions contemplated hereby (other than
    conditions with respect to actions the respective Parties will take at the
    Closing itself) or such other date as Buyer and Seller may mutually
    determine (the "Closing Date").
    
    Deliveries at Closing. At the Closing, (i) Seller will deliver to Buyer the
    various certificates, instruments, and documents referred to in Section 7(a)
    below, (ii) Buyer will deliver to Seller the various certificates,
    instruments, and documents referred to in Section 7(b) below, (iii) Seller
    shall execute and acknowledge (if appropriate) (A) an assignment of Excluded
    Assets and assumption of Excluded Liabilities in forms to be reasonably
    agreed upon by the Parties, and (B) such other instruments of sale,
    transfer, conveyance, and assignment as Buyer and its counsel may reasonably
    request and (iv) Buyer will deliver to Seller the consideration specified in
    Section 2(b) above.
    
    Preparation of Closing Date Pro Forma Balance Sheet.
    
    Within 60 days after the Closing Date, Buyer will prepare and deliver to
    Seller a draft consolidated balance sheet (the "
    Draft Closing Date Pro Forma Balance Sheet
    ") for the Business as of the close of business on the Closing Date. Buyer
    will prepare the Draft Closing Date Pro Forma Balance Sheet in accordance
    with GAAP applied on a basis consistent with the preparation of the Target
    Pro Forma Balance Sheet and the Target Working Capital derived therefrom.
    
    
    
    If Seller has any objections to the Draft Closing Date Pro Forma Balance
    Sheet, Seller shall deliver a detailed statement describing its objections
    to Buyer within 45 days after receiving the Draft Closing Date Pro Forma
    Balance Sheet. Buyer and Seller shall use reasonable efforts to resolve any
    such objections themselves. If the Parties do not obtain a final resolution
    within 30 days after Buyer has received the statement of objections, Buyer
    and Seller shall select an accounting firm mutually acceptable to them to
    resolve any remaining objections. If Buyer and Seller are unable to agree on
    the choice of an accounting firm, they will select a nationally-recognized
    accounting firm by lot (after excluding their respective regular outside
    accounting firms and PricewaterhouseCoopers LLP). The determination of any
    accounting firm so selected shall be set forth in writing and shall be
    conclusive and binding upon the Parties. Buyer shall revise the Draft
    Closing Date Pro Forma Balance Sheet as appropriate to reflect the
    resolution of any objections thereto pursuant to this Section 2(e)(ii). The
    "Closing Date Pro Forma Balance Sheet" shall mean the Draft Closing Date Pro
    Forma Balance Sheet together with any revisions thereto pursuant to this
    Section 2(e)(ii).
    
    In the event the Parties submit any unresolved objections to an accounting
    firm for resolution as provided in Section 2(e)(ii) above, Buyer and Seller
    shall share responsibility for the fees and expenses of the accounting firm
    as follows:
    
    if the accounting firm resolves all of the remaining objections in favor of
    Buyer (the Final Pro Forma Working Capital so determined is referred to
    herein as the "Low Value"), Seller shall be responsible for all of the fees
    and expenses of the accounting firm;
    
    if the accounting firm resolves all of the remaining objections in favor of
    Seller (the Final Pro Forma Working Capital so determined is referred to
    herein as the "High Value"), Buyer shall be responsible for all of the fees
    and expenses of the accounting firm; and
    
    if the accounting firm resolves some of the remaining objections in favor of
    Buyer and some objections in favor of Seller (the Final Pro Forma Working
    Capital so determined is referred to herein as the "Actual Value"), Seller
    shall be responsible for that fraction of the fees and expenses of the
    accounting firm equal to (x) the difference between the High Value and the
    Actual Value over (y) the difference between the High Value and the Low
    Value, and Buyer shall be responsible for the remainder of the fees and
    expenses.
    
    Buyer will make the work papers and back-up materials used in preparing the
    Draft Closing Date Pro Forma Balance Sheet, and the books, records, and
    financial staff of the Business available to Seller and Parent and their
    accountants and other representatives at reasonable times and upon
    reasonable notice at any time during (A) the preparation by Buyer of the
    Draft Closing Date Pro Forma Balance Sheet, (B) the review by Seller of the
    Draft Closing Date Pro Forma Balance Sheet, and (C) the resolution by the
    Parties of any objections thereto.
    
    Adjustment to Preliminary Purchase Price.
    
    (a) The Preliminary Purchase Price shall be adjusted as follows:
    
    If the Final Pro Forma Working Capital exceeds the Target Working Capital by
    an amount greater than $250,000, Buyer will pay to Seller an amount equal to
    the full amount of such excess by wire transfer or delivery of other
    immediately available funds within 3 business days after the date on which
    the Final Pro Forma Working Capital finally is determined pursuant to
    Section 2(e) above.
    
    If the Final Pro Forma Working Capital is less than the Target Working
    Capital by an amount greater than $250,000, Seller shall pay to Buyer an
    amount equal to the full amount of such deficiency by wire transfer or
    delivery of other immediately available funds within 3 business days after
    the date on which the Final Pro Forma Working Capital finally is determined
    pursuant to Section 2(e) above.
    
    If the Final Pro Forma Working Capital is equal to the Target Working
    Capital, or greater than or less than the Target Working Capital by an
    amount equal to or less than $250,000, then the Preliminary Purchase Price
    shall not be adjusted.

    (b) In addition to the adjustment for Working Capital contemplated above, if
    any, Seller shall pay to Buyer the net proceeds from the sale of any fixed
    asset of the Target Company listed on the Schedule of Fixed Assets dated
    December 31, 2005, but only to the extent such sale is consummated after
    December 31, 2005 and prior to the Closing. Any such payments shall be
    considered adjustments to the Preliminary Purchase Price.

    The Preliminary Purchase Price as so adjusted, if at all, is referred to
    herein as the "Purchase Price."

    Section 2A. Guaranty.

    (a) Guaranty. Guarantor hereby unconditionally and absolutely guarantees
    (this "Guaranty"), as a primary obligor and not merely as surety, the full
    and punctual payment and performance of all debts, obligations and
    liabilities, whether such obligations are direct or indirect, absolute or
    contingent, now existing or subsequently arising, primary or secondary, now
    due or hereafter falling due, monetary or otherwise, of Buyer under this
    Agreement, together with all costs of collection, compromise or enforcement,
    including reasonable attorneys' fees, incurred with respect to any such
    debt, obligations or liabilities, or with respect to this or any other
    guaranty of any of them, or with respect to a proceeding under the federal
    bankruptcy laws or any moratorium, insolvency, receivership, arrangement or
    reorganization law or an assignment for the benefit of creditors concerning
    Buyer, together with interest on all such costs of collection, compromise or
    enforcement from the date arising (collectively, the "Obligations").
    Guarantor further agrees that its liability under this Guaranty shall not be
    discharged, impaired, diminished or otherwise affected by any (i) extension,
    settlement, modification, compromise, waiver, release or renewal of any
    Obligation, in whole or in part or (ii) any modification or amendment or
    supplement to this Agreement. This Guaranty is a continuing guarantee, which
    shall apply to all Obligations which now exist or subsequently arise,
    whether or not notice of such Obligations is given to Guarantor, whether or
    not any or all prior Obligations had been fully paid, performed and observed
    before any such Obligation arose, and notwithstanding Guarantor's
    dissolution.

    (b) Waiver of Notices, Etc. Guarantor agrees that Seller shall not be
    required to give Guarantor any notice pursuant to this Guarantee, and that
    no failure to give any notice shall discharge, impair, diminish or otherwise
    affect the liability which Guarantor would have had under this Guaranty if
    notice had been given. Guarantor waives: (i) notice of acceptance of this
    Guaranty, (ii) notice of the incurring of additional or increased
    Obligations, (iii) notice of the application of any payment, transfer or
    recovery from security, (iv) presentment, demand and protest of any
    instrument, and notice thereof, (v) notice of nonpayment or other default
    under this Guaranty or under any Obligation, (vi) any right to demand public
    foreclosure sale of any security, (vii) notice of foreclosure, (viii) notice
    of any release, discharge, modification or failure to obtain any security
    for any of the Obligations, (ix) notice of any waiver by Seller of any of
    the terms, covenants or conditions of any of the Obligations, (x) notice of
    the granting of any indulgence or extension of time to Buyer, (xi) notice of
    any modification, supplement or extension of any of the Obligations, (xii)
    notice of any agreement or arrangement with Buyer or any other Person,
    (xiii) any right to exoneration or to require election of remedies, (xiv)
    all suretyship defenses and (xv) any other defenses or notice requirements
    which may exist at law or in equity. The obligations of Guarantor hereunder
    shall not be affected by (A) the failure of Seller to assert any claim or
    demand or to enforce any right or remedy against Buyer or under the
    provisions of this Agreement or (B) any rescission, waiver, amendment or
    modification of any of the terms or provisions of this Agreement. Guarantor
    further agrees that this Guaranty constitutes a guarantee of payment and
    performance when due and not of collection and waives any right to require
    that any resort be had by Seller to any other guarantee or any security held
    for payment or performance of the Obligations.

    (c) Reinstatement. Guarantor agrees that this Guaranty shall continue to be
    effective or be reinstated, as the case may be, if at any time payment or
    performance, or any part thereof, on any Obligation (including any payment
    pursuant to this Guaranty) is rescinded or must otherwise be restored by
    Seller upon the bankruptcy or reorganization of Buyer or otherwise.

    (d) Waiver of Subrogation; Subordination. Guarantor shall have no right of
    subrogation, reimbursement or indemnity whatsoever, nor any right of
    recourse to security for the Obligations, except when and so long as all of
    the Obligations have been fully paid, performed and observed, and have not
    been reinstated by reason of the avoidance of any transfer, the return of
    any payment, or otherwise. All present and future debts, obligations and
    liabilities of Buyer to Guarantor are hereby waived and postponed in favor
    of and subordinated to the full payment, performance and observance of the
    Obligations, and Guarantor agrees to assign and deliver to Seller on
    request, as security for this Guarantee, (a) any such debts, obligations or
    liabilities, (b) any instruments or documents evidencing the same, (c) any
    security therefore and (d) any payments or transfers with respect thereto,
    or recoveries on security therefore, received by Guarantor after default
    under any of the Obligations.

    (e) Successors and Assigns. The benefit of this Guaranty shall run to Seller
    and its heirs, personal representatives, successors and assigns. The burden
    of this Guaranty shall bind Guarantor and its heirs, personal
    representatives, successors and assigns. This Guaranty shall apply to the
    Obligations of Buyer and of Buyer's successors and assigns, including the
    successor to any such Person upon any merger, consolidation, liquidation or
    dissolution of such Person and, including any transferee of all or
    substantially all of the assets of Buyer to any Person which carries on the
    business of Buyer.

 3. Representations and Warranties Concerning Transaction.

    Seller's and Parent's Representations and Warranties. Seller and Parent
    jointly and severally represent and warrant to Buyer and Guarantor that the
    statements contained in this Section 3(a) are correct and complete as of the
    date of this Agreement, except as set forth in Annex I attached hereto.
    
    Organization of Seller and Parent. Seller and Parent are duly organized,
    validly existing, and in good standing under the laws of the State of
    Delaware. Seller is duly authorized to conduct business and is in good
    standing under the laws of each jurisdiction in which it conducts a material
    portion of its business and where such qualification is required. Seller has
    full corporate power and authority to carry on the business in which it is
    currently engaged and to own and use the material properties owned and used
    by it.
    
    Authorization of Transaction
    
    . Seller and Parent have full power and authority (including full corporate
    or other entity power and authority) to execute and deliver this Agreement
    and to perform their respective obligations hereunder. This Agreement
    constitutes the valid and legally binding obligation of Seller and Parent,
    enforceable in accordance with its terms and conditions. The execution,
    delivery and performance of this Agreement and all other agreements
    contemplated hereby have been duly authorized by Seller and Parent. Neither
    Seller nor Parent need give any notice to, make any filing with, or obtain
    any authorization, consent or approval of any government or governmental
    agency in order to consummate the transactions contemplated by this
    Agreement.
    
    
    
    Brokers' Fees
    
    . Except for Banc of America Securities LLC, whose fees and commissions will
    be paid by Parent, none of Target Company, Seller or Parent has any
    liability or obligation to pay any fees or commissions to any broker,
    finder, or agent with respect to the transactions contemplated by this
    Agreement.
    
    
    
    Target Shares
    
    . Except for the Alpharma Credit Agreement Lien, all of the shares of issued
    and outstanding capital stock of the Target Company is held of record and
    owned beneficially by Seller free and clear of any restrictions on transfer
    (other than restrictions under the Securities Act and state securities
    laws), taxes, Liens, options, warrants, purchase rights, contracts,
    commitments, equities, claims, and demands. Except for the Alpharma Credit
    Agreement Lien, Seller is not a party to any option, warrant, purchase
    right, or other contract or commitment (other than this Agreement) that
    could require Seller to sell, transfer, or otherwise dispose of any capital
    stock of the Target Company. Seller is not a party to any voting trust,
    proxy, or other agreement or understanding with respect to the voting of any
    capital stock of the Target Company.
    
    
    
    Buyer's and Guarantor's Representations and Warranties. Each of Buyer and
    Guarantor represents and warrants to Seller and Parent that the statements
    contained in this Section 3(b) are correct and complete as of the date of
    this Agreement, except as set forth in Annex II attached hereto.
    
    Organization of Buyer and Guarantor
    
    . Each of Buyer and Guarantor is a corporation (or other entity) duly
    organized, validly existing, and in good standing under the laws of the
    jurisdiction of its incorporation (or other formation).
    
    
    
    Authorization of Transaction
    
    . Each of Buyer and Guarantor has full power and authority (including full
    corporate or other entity power and authority) to execute and deliver this
    Agreement and to perform its obligations hereunder. This Agreement
    constitutes the valid and legally binding obligation of Buyer and Guarantor,
    enforceable in accordance with its terms and conditions. Neither Buyer nor
    Guarantor need give any notice to, make any filing with, or obtain any
    authorization, consent, or approval of any government or governmental agency
    in order to consummate the transactions contemplated by this Agreement. The
    execution, delivery and performance of this Agreement and all other
    agreements contemplated hereby have been duly authorized by each of Buyer
    and Guarantor.
    
    
    
    Non-contravention
    
    . Neither the execution and delivery of this Agreement nor the consummation
    of the transactions contemplated hereby, will (A) violate any constitution,
    statute, regulation, rule, injunction, judgment, order, decree, ruling,
    charge, or other restriction of any government, governmental agency, or
    court to which Buyer or Guarantor is subject or any provision of its
    charter, bylaws, or other governing documents or (B) conflict with, result
    in a breach of, constitute a default under, result in the acceleration of,
    create in any party the right to accelerate, terminate, modify, or cancel,
    or require any notice under any agreement, contract, lease, license,
    instrument, or other arrangement to which Buyer or Guarantor is a party or
    by which Buyer or Guarantor is bound or to which any of the assets of Buyer
    or Guarantor is subject.
    
    
    
    Brokers' Fees
    
    . Neither Buyer nor Guarantor has any liability or obligation to pay any
    fees or commissions to any broker, finder, or agent with respect to the
    transactions contemplated by this Agreement.
    
    
    
    Financing
    
    . Buyer has cash on hand or access under existing credit facilities to funds
    sufficient to pay the Preliminary Purchase Price on the Closing Date.
    
    

 4. Representations and Warranties Concerning the Target Company. Seller and
    Parent jointly and severally represent and warrant to Buyer that the
    statements contained in this Section 4 are correct and complete as of the
    date of this Agreement, except as set forth in the disclosure schedule
    delivered by Seller to Buyer on the date hereof (the "Disclosure Schedule").

    Non-contravention. Neither the execution and delivery of this Agreement nor
    the consummation of the transactions contemplated hereby, will (i) violate
    any constitution, statute, regulation, rule, injunction, judgment, order,
    decree, ruling, charge, or other restriction of any government, governmental
    agency, or court to which Seller, Target Company or Parent are subject or
    any provision of the charter or bylaws of Seller, Target Company or Parent,
    (ii) conflict with, result in a breach of, constitute a default under,
    result in the acceleration of, or create in any party the right to
    accelerate, terminate, modify, or cancel any material agreement, contract,
    lease, license, instrument, or other arrangement to which Seller, Target
    Company or Parent (to the extent related to the Business) is a party or by
    which either of them is bound or to which any of their assets is subject (or
    result in the imposition of any Lien (other than a Permitted Encumbrance)
    upon any of Target Company's assets), or (iii) result in the imposition or
    creation of a Lien (other than a Permitted Encumbrance) upon or with respect
    to any material assets of the Target Company. Neither Seller nor Parent need
    give any material notice to, make any material filing with, or obtain any
    material authorization, consent, or approval of any government or
    governmental agency in order for the Parties to consummate the transactions
    contemplated by this Agreement.
    
    Brokers' Fees
    
    . Target Company has no liability or obligation to pay any fees or
    commissions to any broker, finder, or agent with respect to the transactions
    contemplated by this Agreement.
    
    
    
    Title to Tangible Assets.
    
    Target Company has good title to, or a valid leasehold interest in, the
    material tangible assets it uses regularly in the conduct of the Business,
    located on its premises or shown on the December Financial Statements, free
    and clear of any Liens (other than Permitted Encumbrances), except for
    properties and assets disposed of in the Ordinary Course of Business since
    the date of the December Financial Statements. The assets of the Target
    Company constitute all of the material assets that are used in the Business.
    
    
    
    
    
    Financial Statements
    . (i) Attached hereto as
    Exhibit D
    are the following financial statements: an unaudited balance sheet,
    statement of operations, and statement of cash flows as of and for the
    fiscal year ended December 31, 2005, and note thereto, with respect to the
    Business (collectively, the "
    December Financial Statements
    "). The December Financial Statements have been prepared in accordance with
    GAAP throughout the period covered thereby and present fairly the financial
    condition of the Business as of such date and the results of operations and
    cash flow of the Business, for such period; provided, however, that (1) an
    income tax provision and related income tax balance sheet accounts are
    excluded from December Financial Statements, (2) the December Financial
    Statements do not include allocations for the corporate expenses noted in
    Exhibit D
    and (3) the December Financial Statements lack footnotes and other
    presentation items.
    
    
    
    (ii) The Target Pro Forma Balance Sheet has been prepared on a basis
    consistent with the December Financial Statements and has been adjusted as
    noted on Part A.1 of Exhibit A.
    
    Events Subsequent to December 31, 2005. Since December 31, 2005, there has
    not been any Material Adverse Change in or to the Business. Without limiting
    the generality of the foregoing, other than as set forth on Section 4(e) of
    the Disclosure Schedule, since that date Target Company has not (and no
    other party has in the name of Target Company):
    
    sold, leased, transferred, or assigned any material assets, tangible or
    intangible, outside the Ordinary Course of Business;
    
    entered into any material agreement, contract, lease, or license, outside
    the Ordinary Course of Business;
    
    accelerated, terminated, made material modifications to, or canceled any
    material agreement, contract, lease, or license to which Target Company is a
    party or by which it is bound outside the Ordinary Course of Business;
    
    imposed any Liens (other than Permitted Encumbrances) upon any of its
    material assets, tangible or intangible;
    
    made any capital expenditures in an amount exceeding $100,000;
    
    made any capital investment in, or any loan to, any other Person in an
    amount exceeding $100,000;
    
    other than under Alpharma Credit Agreement, created, incurred, assumed or
    guaranteed any indebtedness for borrowed money or more than $100,000 in
    aggregate for capitalized lease obligations;
    
    granted any license or sublicense of any material rights under or with
    respect to any Intellectual Property;
    
    made any material change in the charter or bylaws of Target Company;
    
    experienced any material damage, destruction, or loss (whether or not
    covered by insurance) to its material property;
    
    made any loan to, or entered into any other transaction with, any of its
    directors, officers, and employees, other than for immaterial amounts in the
    Ordinary Course of Business;
    
    made any loans or advances of money outside the Ordinary Course of Business,
    except any such loans or advances that are Intercompany Receivables;
    
    issued, sold, or otherwise disposed of any of its capital stock, or granted
    any options, warrants, or other rights to purchase or obtain (including upon
    conversion, exchange, or exercise) any of its capital stock;
    
    declared, set aside, or paid any dividend or made any distribution with
    respect to its capital stock (whether in Cash or in kind) or redeemed,
    purchased, or otherwise acquired any of its capital stock;
    
    adopted or terminated, or amended or modified in any material respect, any
    bonus, profit-sharing, incentive, severance, or other plan, contract, or
    commitment for the benefit of any of its directors or officers or Employees
    of the Business (or taken any such action with respect to any other Employee
    Benefit Plan);
    
    received written notice from any material customer or supplier of an
    intention to discontinue or change the terms of its relationship with the
    Target Company;
    
    made a material change in the accounting methods used by the Target Company;
    and
    
    made a binding commitment to do any of the foregoing to the extent
    prohibited by Sections 4(e)(i)-(xvii).
    
    Legal Compliance. Target Company has complied in all material respects with
    all applicable laws (including rules, regulations, codes, plans,
    injunctions, judgments, orders, decrees, rulings, and charges under such
    laws) of federal, state, local governments (and all agencies thereof),
    including any laws relating to telemarketing (e.g., fax blaster
    restrictions). Without limiting the generality of the foregoing, Target
    Company has complied in all material respects with the Prescription Drug
    Marketing Act, Medicare/Medicaid Anti-Kickback Statute, Drug Enforcement Act
    and any state controlling substances act.
    
    Tax Matters.
    
    Target Company or Parent has filed all material Tax Returns required to be
    filed with respect to the Business, and has paid all material Taxes owed.
    
    The aggregate unpaid non-Income Taxes of Target Company (A) did not, as of
    December 31, 2005, materially exceed the reserve for non-Income Tax
    liability shown in the December Financial Statements and (B) will not
    materially exceed that reserve for non-Income Taxes as adjusted for
    operations and transactions with respect to the Business through the Closing
    in accordance with past custom and practice.
    
    Target Company is not a party to any Tax allocation or sharing agreement.
    
    Target Company does not have any liability for the Taxes of any Person other
    than the members of the Affiliated Group, the parent of which is Parent
    under Reg. Section1.1502-6.
    
    Section 4(g)
    
    of the Disclosure Schedule (A) lists all Income Tax Returns filed with
    respect to the Target Company for taxable periods beginning on or after
    January 1, 2002 and ending on or before December 31, 2004, (B) indicates
    those Income Tax Returns that have been audited, (C) indicates those Income
    Tax Returns that currently are the subject of audit, and (D) indicates any
    administrative or court proceeding with respect to material Taxes of the
    Target Company that is pending or in process.
    
    
    
    Except as set forth on Section 4(g)(vi) of the Disclosure Schedule, neither
    the Target Company, nor Parent or any of its Affiliates on behalf of Target
    Company, has waived any statute of limitations in respect of Income Taxes or
    agreed to any extension of time with respect to an Income Tax assessment or
    deficiency.
    
    Target Company has not been a member of an Affiliated Group filing a
    consolidated federal income Tax Return other than a group the common parent
    of which is Parent.
    
    Real Property.
    
    Section 4(h)(i)
    
    of the Disclosure Schedule sets forth the address and description of each
    parcel of Owned Real Property. With respect to each parcel of Owned Real
    Property:
    
    
    
    Target Company has good and marketable fee simple title, free and clear of
    Liens, except for Permitted Encumbrances and the Alpharma Credit Agreement
    Lien;
    
    Target Company has not leased or otherwise granted to any Person any
    material right to use or occupy such Owned Real Property or any material
    portion thereof; and
    
    there are no outstanding options, rights of first offer or rights of first
    refusal to purchase such Owned Real Property or any material portion thereof
    or interest therein.
    
    Section 4(h)(ii)
    
    of the Disclosure Schedule sets forth the address of each parcel of Leased
    Real Property, and a true and complete list of all Leases for each such
    parcel of Leased Real Property. Seller has delivered to Buyer a true and
    complete copy of each Lease document. With respect to each of the Leases:
    (A) such Lease is legal, valid, binding, enforceable and in full force and
    effect, subject to proper authorization and execution of such Lease by the
    other party thereto and the application of any bankruptcy or other
    creditor's rights laws; and (B) Target Company is not in material breach or
    default under such Lease, and to Knowledge of Seller, no event has occurred
    or circumstance exists which, with the delivery of notice, the passage of
    time or both, would constitute such a material breach or default .
    
    
    
    Contracts. Section 4(i) of the Disclosure Schedule lists the following
    contracts and other agreements to which Target is a party:

all contracts and other agreements of which is reasonably estimated to involve
annual consideration payable to or from the Target Company in excess of $100,000
in 2006.

any agreement (or group of related agreements) outside the Ordinary Course of
Business, under which it has created, incurred, assumed, or guaranteed any
indebtedness for borrowed money, or any capitalized lease obligation in excess
of $100,000 or under which it has imposed a Lien (other than a Permitted
Encumbrance) on any of its material assets, tangible or intangible;

any noncompetition agreement or exclusive dealing agreement or any material
agreement that the primary purpose of which is to ensure the confidentiality of
the Target Company's or another Person's proprietary information; or

any agreement under which the consequences of a default or termination could
have a Material Adverse Effect.

Seller has made available to Buyer a correct and complete copy of each contract
or other agreement (as amended to date) listed in Section 4(i) of the Disclosure
Schedule. (i) Each contract identified or required to be identified in
Section 4(i) of the Disclosure Schedule is in full force and effect and is valid
and enforceable in accordance with its terms; (ii) each contract identified or
required to be identified in Section 4(i) of the Disclosure Schedule does not
contain a change of control provision or other provision requiring consent of
any other Person in connection with the transactions contemplated hereby; and
(iii) to the Knowledge of the Seller, no contract identified or required to be
identified in Section 4(i) of the Disclosure Schedule will upon completion or
performance thereof have a Material Adverse Effect.



Litigation. Section 4(j) of the Disclosure Schedule sets forth each instance in
which Target Company (i) is subject to any outstanding injunction, judicial
order, decree, ruling or material judgment or (ii) is a party or, to the
Knowledge of Seller, is threatened in writing to be made a party to any material
action, suit, proceeding, hearing, or investigation of, in, or before any court
or quasi-judicial or administrative agency of any federal, state or local
jurisdiction.

Employee Benefits. (i) Section 4(k) of the Disclosure Schedule lists all
Employee Benefit Plans sponsored, maintained or contributed to, or required to
be contributed to, by the Target Company or by any ERISA Affiliate of the Target
Company with respect to Employees of the Business within the last five years.
With respect to each Employee Benefit Plan, the Target Company has made
available to Buyer (i) a true, correct and complete summary of the benefits
provided thereunder; and (ii) all collective bargaining agreements, if any.
Neither the Target Company nor any ERISA Affiliate has made any binding
commitment to create, before the Closing Date, any additional Employee Benefit
Plan covering Employees of the Business or to modify or change, before the
Closing Date, any existing Employee Benefit Plan that would affect any Employee
of the Business or terminated employee of the Target Company or any ERISA
Affiliate. The Target Company does not have any employees who are based outside
of the United States.

Each such Employee Benefit Plan (and each related trust, insurance contract, or
fund) has been maintained, funded and administered in all material respects in
accordance with the terms of such Employee Benefit Plan and complies in form and
in operation in all material respects with the applicable requirements of ERISA
and the Code. The Target Company and its ERISA Affiliates have complied and are
now in compliance, in all material respects, with all provisions of ERISA, the
Code and all laws and regulations applicable to the Employee Benefit Plans
including, without limitation, the timely filing of all reports required by
ERISA or the Code, the timely giving of any notices required to be given to
participants in any Employee Benefit Plan under ERISA or the Code, and
compliance with the regulations regarding blackout periods under the
Sarbanes-Oxley Act of 2002. There is not now, and there are no existing
circumstances that could reasonably be expected to give rise to, any requirement
for the posting of security with respect to an Employee Benefit Plan or the
imposition of any lien on the assets of the Target Company under ERISA or the
Code. Each Employee Benefit Plan includes provisions which effectively reserve
the rights of the sponsor of the Employee Benefit Plan to amend or terminate the
Employee Benefit Plan. No statement, either written or oral, has been made by
the Target Company, its ERISA Affiliates or their agents to any person with
respect to any Employee Benefit Plan that could have a material adverse economic
consequence for the Target Company.

All contributions required to be made to any Employee Benefit Plan by an
applicable legal requirement or by any plan document or other contractual
undertaking (including all employer contributions and employee salary reduction
contributions), and all premiums or other payments that are due or payable with
respect to insurance policies funding any Employee Benefit Plan, for any period
through the date hereof, have been timely made or paid in full or, to the extent
not required to be made or paid on or before the date hereof, have been or will
be fully reflected in the annual or interim financial statements of the Target
Company and the Closing Date Pro Forma Balance Sheet. Each Employee Benefit Plan
that is an Employee Welfare Benefit Plan either (i) is funded through an
insurance company contract and is not a "welfare benefit fund" within the
meaning of Section 419 of the Code, or (ii) is unfunded.

Except as set forth in Section 4(k) of the Disclosure Schedule, each such
Employee Benefit Plan that is intended to meet the requirements of a "qualified
plan" under Code Section401(a) has received a determination letter from the
Internal Revenue Service to the effect that it meets the requirements of Code
Section401(a) and that its trust is exempt from tax under Code Section501(a),
and, since the date of such determination, there are no facts or circumstances
which would cause any Employee Benefit Plan to no longer be "qualified" or its
trust no longer exempt from tax.

With respect to each Employee Benefit Plan maintained for the benefit of
Employees of the Business, no action, suit, proceeding, hearing, or
investigation with respect to the administration or management of such Employee
Benefit Plan or the management or investment of its assets (other than routine
claims for benefits) is pending or has been threatened which could reasonably be
expected to result in any material liability of the Target Company.

Neither Target Company nor Parent has any liability to the PBGC (other than PBGC
premium payments) or otherwise under Title IV of ERISA (including any withdrawal
liability) with respect to any Employee Benefit Plan that is an Employee Pension
Benefit Plan maintained for the benefit of Employees of the Business.

There does not now exist, and there are no existing circumstances that could
result in, any Controlled Group Liability that would be a liability of the
Target Company following the Closing. Without limiting the generality of the
foregoing, neither the Target Company nor any of its ERISA Affiliates have
engaged in any transaction described in Section4069 of ERISA or any transaction
that constitutes a withdrawal under Section4201 et seq. of ERISA.

Except for health continuation coverage as required by Section4980B of the Code
or Part 6 of Title I of ERISA, the Target Company has no liability for life,
health, medical or other welfare benefits to former employees or beneficiaries
or dependents of the Target Company. There has been no communication to
employees of the Target Company that could reasonably be expected or interpreted
to promise or guarantee such employees retiree health or life insurance benefits
or other retiree death benefits on a permanent or continuing basis. Each
Employee Benefit Plan which is a "group health plan" within the meaning of
Section5000(b)(1) of the Code is in compliance with the notice and continuation
requirements of Section4980B of the Code, the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), Part 6 of Subtitle B of Title
I of ERISA and the regulations thereunder, and the privacy regulations issued by
the U.S. Department of Health and Human Services at 45 C.F.R. Parts 160 and 164,
and the Target Company has provide a copy of all notices, policies and
procedures of any Employee Benefit Plan intended to comply with any of these
requirements to Buyer.

Environmental, Health, and Safety Matters.

To Knowledge of Seller, the Target Company has been, and is in compliance, in
all material respects with Environmental, Health, and Safety Requirements except
for such non-compliance as would not reasonably be expected to have a Material
Adverse Effect.

To Seller's Knowledge, the Target Company has obtained and, for the past two
years complied, and is in material compliance, with all permits, licenses and
other authorizations required for operation of the Business pursuant to any
Environmental, Health, and Safety Requirements, except for such failure to
obtain or comply as would not reasonably be expected to have a Material Adverse
Effect.

Target Company has not received any written notice regarding any actual or
alleged material violation of Environmental, Health, and Safety Requirements, or
any liabilities (whether accrued, absolute, contingent, unliquidated or
otherwise), including any investigatory, remedial or corrective obligations,
relating to the Business or its facilities arising under Environmental, Health,
and Safety Requirements, the subject matter of which notice would reasonably be
expected to have a Material Adverse Effect.

This Section 4(l) contains the sole and exclusive representations and warranties
of Seller and/or Parent with respect to any environmental, health, or safety
matters, including without limitation any arising under any Environmental,
Health, and Safety Requirements.

Labor Matters.

No labor union is currently certified and, to Knowledge of Seller no union or
other organizational activity that would be subject to the National Labor
Relations Act (20 U.S.C. Section151 et seq.) exists. There is not with respect
to Target Company (i) any material Equal Employment Opportunity Commission
charges or other claims of employment discrimination pending against it,
(ii) any material investigation by any federal, state or local governments (and
all agencies thereof) relating to its labor policies, or (iii) within the past
three years, any liability or obligation under the Worker Adjustment and
Retraining Notification Act (the "WARN Act") or any similar state or local law
that remains unsatisfied. None of the current or former Employees of the
Business has suffered an "employment loss" (as defined in the WARN Act) since
ninety calendar days prior to the date hereof. To the Knowledge of Seller, there
has been no union or other labor organizational activity within the past 5 years
that would be subject to the National Labor Relations Act.

Section 4(m)(ii) of the Disclosure Schedule sets forth the name of each Employee
of the Business whose annual base salary exceeds $100,000, together with his or
her position or function, annual base salary or wage and any applicable
incentive or bonus arrangements. Except as set forth in Section 4(m)(ii) of the
Disclosure Schedule or pursuant to the Retention Arrangements, the completion of
the transactions contemplated by this Agreement will not result in any payment
or increased payment becoming due to any Employee of the Business.

Product Liability. No Person has made any material Third Party Claim against the
Target Company within the last twelve months (or if made prior to the
aforementioned twelve-month period, as to which the claimant or its
representative has, to the Knowledge of Seller, reasserted or otherwise acted
upon such claim within the last twelve months) arising out of any personal
injury and/or death or damage to property relating to the Products marketed,
distributed, sold or otherwise provided by, or on behalf of, Target Company.

Customers. No customer of the Business accounts for 10% or more of the Business'
revenues in either of the two most recent fiscal years. Seller does not
anticipate that any current customer of the Business will account for 10% or
more of the Business' revenues for the current fiscal year.

Inventory and Accounts Receivable

. All Inventory and accounts receivable of the Target Company included in the
December Financial Statements have been presented in accordance with GAAP in a
manner applied consistent with the past practices of the Business.



Regulatory Matters.

To the Knowledge of Seller, the Target Company is in material compliance with
all applicable laws, rules and regulations of the United States, including of
the FDA, applicable to the sale and distribution of the Products except as would
not reasonably be expects to have a Material Adverse Effect or as is caused by
the failure of a manufacturer of a Product to comply with the provisions of this
sentence. Target Company has all requisite permits, approvals, registrations,
licenses from the FDA to conduct the Business as currently conducted, except as
would not reasonably be expects to have a Material Adverse Effect.

There are no pending or, to the Knowledge of Seller, threatened, actions, suits,
proceedings, hearings, investigations, charges, claims, demands, notices or
complaints by the FDA relating to the Business except as would not reasonably be
expects to have a Material Adverse Effect.

Target Company has not made any false statements on, or omissions from, the
applications, approvals, reports and other submissions to the FDA prepared or
maintained to comply with the requirements of the FDA except as would not
reasonably be expects to have a Material Adverse Effect.

Target Company has properly handled and stored all Products included in the
Inventory in compliance with all applicable laws, rule and regulations except as
would not reasonably be expects to have a Material Adverse Effect.

Target Company has not, nor to Knowledge of Seller has any officer or employee
of Target Company, been convicted of any crime or engaged in any conduct that
would reasonably be expected to result in (i) debarment under 21 U.S.C. Section
335a or (ii) exclusion under 42 U.S.C. Section 1320a-7.

Certain Business Relationships with Parent and its Affiliates. Except as set
forth on the Section 4(r) of the Disclosure Schedule, Target Company has not
been involved in any material business arrangement or relationship with Parent
or its Affiliates related to the Business within the past twelve months. Except
as set forth on the Section 4(r) of the Disclosure Schedule, as of the Closing,
Target Company will have no business arrangement, contract or relationship with
Parent or its Affiliates other than (i) as contemplated by this Agreement, (ii)
with respect to Kadian or other branded pharmaceutical products on terms and
conditions reasonably acceptable to Buyer, and (iii) on commercially reasonable
terms and, in any case, as may be terminable by Target Company without advance
notice or penalty.

Organization, Qualification, and Corporate Power. Target Company is a
corporation duly organized, validly existing, and in good standing under the
laws of its jurisdiction of incorporation. Target Company is duly authorized to
conduct business and is in good standing under the laws of each jurisdiction
where such qualification is required. Target Company has full corporate power
and authority to carry on the business in which it is engaged and to own and use
the properties owned and used by it. Section 4(s) of the Disclosure Schedule
lists the directors and officers of each the Target Company. The Target Company
has no direct or indirect subsidiaries.

Capitalization.

Section 4(t) of the Disclosure Schedule sets forth for the Target Company (A)
its jurisdiction of incorporation, (B) the number of authorized shares for each
class of its capital stock, (C) the number of issued and outstanding shares of
each class of its capital stock, and (D) the number of shares of its capital
stock held in treasury.

All of the issued and outstanding Target Shares have been duly authorized, are
validly issued, fully paid, and non-assessable, and are held of record and
beneficially by Seller. There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require the Target Company
to issue, sell, or otherwise cause to become outstanding any additional shares
of its capital stock. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation, or similar rights with respect to the
shares of the Target Company.

Origin of Pharmaceutical Products

. All human generic pharmaceutical products (which, for the avoidance of doubt,
exclude Home Medical Equipment and over-the-counter pharmaceutical products)
distributed by the Target Company during the twelve month period prior to the
Closing were (or will be) acquired by the Target Company (i) directly from the
original manufacturer or the authorized marketer (e.g., the ANDA owner or formal
partner with the manufacturer) or (ii) as returns from customers to whom it
originally sold its products. The Target Company's documentation regarding the
source of its products is true and accurate in all material respects.



(v) Venture Pharmaceutical. The Target Company is permitted to resign as a
member of Venture Pharmaceutical, a Michigan non-profit corporation, without
penalty.

(w) Insurance. The Target Company is, and during each of the past five years has
been, insured by financially sound and reputable insurers, unaffiliated with the
Target Company, with respect to the conduct of the Business in such amounts and
against such risks as are sufficient for compliance with all legal and
regulatory requirements and as are adequate to protect the Business in
accordance with customary industry practice.

(x) Intellectual Property. The Intellectual Property is all the material
intellectual property necessary for the operation of the Business as it is
currently conducted. The Target Company is the owner of the Target Company's
self-developed, proprietary telemarketing software entitled "Goliath" and is the
owner or licensee of all right, title and interest in and to each of the other
material Intellectual Property assets, free and clear of all material
encumbrances, and has the right to use without payment to a third party all of
the Intellectual Property, other than in respect of licenses listed in Section
4(x) of the Disclosure Schedule. To the Knowledge of Seller, none of the
Intellectual Property owned by the Target Company infringes or has been alleged
in writing to infringe any intellectual property rights of any other Person, or
is a derivative work based upon the work of any other Person.

(y) Payroll Taxes. All payroll Taxes owed by the Target Company for the
Pre-Closing Period have been paid by Parent and/or its agents (or will be paid
by Parent and/or its agents) to the appropriate Federal, state and local tax
authorities.

(z) Intercompany Accounts. All intercompany account balances due to and from
Parent and its Affiliates that are recorded on the Target Company's financial
statements as of December 31, 2004 and December 31, 2005 agree materially with
the corresponding balances recorded on (i) the books and records of Parent, and
(ii) the books and records of Parent's Affiliates, as such books and records
were submitted by such Affiliates to Parent. There are no material unreconciled
differences between the Target Company and its Parent and/or its Affiliates
within any such intercompany accounts.

(aa) Suppliers. There are no agreements that legally obligate the Target Company
to purchase any specific volume requirements of pharmaceutical products or Home
Medical Equipment that are not terminable by the Target Company without monetary
penalty.

(bb) The Premier Group. There are no agreements that legally prohibit the Target
Company from purchasing any pharmaceutical products or Home Medical Equipment
from Persons who are not members of The Premier Group.

(cc) Premier Group Rebates. All Premier Group Rebates are collectible by the
Target Company in accordance with the past practices of the Business. For
further clarity, it being agreed that any effect of the consummation of the
transactions contemplated by this Agreement that may have a negative impact on
the ultimate collectibility of the Premier Group Rebates by the Target Company
or Buyer shall be considered when measuring performance of this representation
and, to the extent not collectible, Buyer will be entitled to indemnification in
accordance with the indemnification provisions set forth in this Agreement.

(dd) Chargebacks. Upon the return of product from customers for which a
chargeback was claimed from the manufacturer at the time of the original sale
(but only to the extent such sale was consummated during the twelve (12) months
preceding the date of this Agreement), the Target Company has appropriately
refunded the original chargeback amount to the manufacturer if required to do so
under the terms of its agreement with the manufacturer.

(ee) Disclaimer of Other Representations and Warranties. Except as expressly set
forth in Section 3(a) and this Section 4, Seller AND PARENT make no
representation or warranty, express or implied, at law or in equity, in respect
of TARGET COMPANY OR the Business or any ITS assets, liabilities or operations,
including with respect to merchantability or fitness for any particular purpose,
and any such other representations or warranties are hereby expressly
disclaimed.

 1. Pre-Closing Covenants. The Parties agree as follows with respect to the
    period between the execution of this Agreement and the Closing.

    General. Each of the Parties will use its commercially reasonable efforts to
    take all actions and to do all things necessary, proper or advisable in
    order to consummate and make effective the transactions contemplated by this
    Agreement (including satisfaction, but not waiver, of the Closing conditions
    set forth in Section 7 below) as soon as practicable after compliance with
    any applicable reporting requirements.
    
    Notices and Consents. Seller shall cause Target Company to give any notices
    to third parties, and shall use its commercially reasonable efforts to
    obtain any third party consents referred to in Section 4(a) above. Subject
    to the terms and conditions herein, the Parties agree to use their
    reasonable best efforts to take, or cause to be taken, all actions necessary
    to expeditiously consummate the transactions contemplated by this Agreement,
    including using reasonable best efforts to make all necessary government
    filings, respond to government requests for information, and obtain all
    necessary governmental, judicial or regulatory actions or non-actions,
    orders, waivers, consents, clearances, extensions and approvals. If any suit
    or other action is threatened or instituted by any governmental entity (or
    any department, agency, or political subdivision thereof) or other entity
    challenging the validity or legality, or seeking to restrain the
    consummation of the transaction contemplated by this Agreement, the Parties
    shall use commercially reasonable efforts to avoid, resist, resolve or, if
    necessary, defend such suit or action.
    
    Operation of Business
    
    . Except as disclosed on
    Section 4(e)
    of the Disclosure Schedule, Seller shall not permit Target Company to engage
    in any practice, take any action, or enter into any transaction outside the
    Ordinary Course of Business. Without limiting the generality of the
    foregoing, Seller will not cause or permit Target Company to engage in any
    practice, take any action, or enter into any transaction of the sort
    described in
    Section 4(e)
    above; provided, that, notwithstanding the foregoing, nothing herein will
    prohibit or prevent the Target Company from (i) repaying, collecting or
    otherwise extinguishing any Intercompany Receivables or Intercompany
    Payables, (ii) engaging in any other transaction the effect of which is to
    cause the Business to be sold to Buyer without any Cash or (iii) taking the
    actions required hereunder to remove all Excluded Assets and Excluded
    Liabilities from the Target Company.
    
    
    
    Preservation of Business
    
    . Seller will use commercially reasonable efforts to and shall cause Target
    Company to use commercially reasonable efforts to keep Target Company's
    business and properties substantially intact including its present
    operations, physical facilities, working conditions, and relationships with
    lessors, licensors, suppliers, customers and Employees of the Business.
    
    
    
    Full Access and Confidential Information
    
    . Seller shall cause Target Company to permit representatives of Buyer
    (including legal counsel and accountants) to have full access at all
    reasonable times, and in a manner so as not to interfere with the normal
    business operations of Target Company, to all premises, properties,
    personnel, books, records (including tax records), contracts, and documents
    of or pertaining to the Business. Buyer will treat and hold as such any
    Confidential Information under the terms of the Confidentiality Agreement
    dated December 9, 2005 between Parent and Buyer (the "
    Confidentiality Agreement
    "). Notwithstanding anything to the contrary contained herein, Buyer's
    obligations under the Confidentiality Agreement shall survive until the
    earlier of (i) the Closing and (ii) the termination of this Agreement.
    
    
    
    Notice of Developments.
    
    Seller may elect at any time to notify Buyer of any development causing a
    breach of any of the representations and warranties in Section 4 above. If
    Buyer has the right to terminate this Agreement pursuant to Section
    10(a)(ii) below by reason of the development, then Buyer shall have a period
    of 10 business days pursuant to Section 10(a)(ii) below to exercise such
    right, provided, however, that in any case the delivery of notice by Seller
    pursuant to this Section 5(f)(i) shall not limit or otherwise affect the
    indemnification or other remedies available to Buyer under this Agreement,
    including Section 8 hereof.
    
    Each Party will give prompt written notice to the others of any material
    adverse development causing a breach of any of its own representations and
    warranties in Section 3 above. No disclosure by any Party pursuant to this
    Section 5(f)(ii), however, shall be deemed to amend or supplement Annex I,
    Annex II, or the Disclosure Schedule or to prevent or cure any
    misrepresentation or breach of warranty.
    
    Exclusivity
    
    . Neither Parent nor Seller will (and Seller will not cause or permit Target
    Company to) (i) solicit, initiate or encourage the submission of any
    proposal or offer from any Person relating to the acquisition of any capital
    stock or other voting securities, or any substantial portion of the assets
    of Target Company (including any acquisition structured as a merger,
    consolidation, or share exchange) or (ii) participate in any discussions or
    negotiations regarding, furnish any information with respect to, assist or
    participate in, or facilitate in any other manner any effort or attempt by
    any Person to do or seek any of the foregoing.
    
    

    Post-Closing Covenants
    . The Parties agree as follows with respect to the period following the
    Closing.

    General. In case at any time after the Closing any further action is
    necessary or desirable to carry out the purposes of this Agreement, each of
    the Parties will take such further action (including the execution and
    delivery of such further instruments and documents) as any other Party
    reasonably may request, all at the sole cost and expense of the requesting
    Party (unless the requesting Party is entitled to indemnification therefore
    under Section 8 below). Seller acknowledges and agrees that from and after
    the Closing, Buyer will be entitled to possession of all documents, books,
    records (including Tax records), agreements and financial data of any sort
    relating to Target Company; provided, however, that Seller and Parent may
    retain copies of such materials for their records.
    
    Litigation Support
    
    . In the event and for so long as any Party actively is contesting or
    defending against any action, suit, proceeding, hearing, investigation,
    charge, complaint, claim, or demand in connection with (i) any transaction
    contemplated under this Agreement or (ii) any fact, situation, circumstance,
    status, condition, activity, practice, plan, occurrence, event, incident,
    action, failure to act, or transaction on or prior to the Closing Date
    involving the Business, each of the other Parties shall cooperate with it
    and its counsel in the defense or contest, make available its personnel, and
    provide such testimony and access to its books and records as shall be
    necessary in connection with the defense or contest, all at the sole cost
    and expense of the contesting or defending Party (unless the contesting or
    defending Party is entitled to indemnification therefore under
    Section 8
    below).
    
    
    
    Transition. Neither Seller nor Parent will take any action that is designed
    or intended to have the effect of discouraging any lessor, licensor,
    customer, supplier, or other business associate of the Target Company from
    maintaining the same business relationships with the Target Company after
    the Closing as it maintained with the Target Company prior to the Closing.
    
    Covenant Not to Compete. For a period of two (2) years from and after the
    Closing Date, none of Seller, Parent or their respective Affiliates under
    Parent's control will engage directly or indirectly, or invest in, own,
    manage, operate, finance, control, or guarantee the obligations of any
    Person engaged, in the distribution of human generic pharmaceutical products
    or Home Medical Equipment manufactured by other non-Affiliated Persons which
    compete with the Products of the Business as conducted as of or during the
    twelve-month period prior to the Closing Date in any geographic area in
    which the Business conducts its business as of the Closing Date; provided,
    however, that, subject to the provisions of this Section 6(d), it shall not
    be a violation of this Section 6(d) for Seller or Parent or any of its
    controlled Affiliates to (i) own any equity securities (or securities
    convertible into equity securities) of any Person which invests in, manages
    or operates a business that competes with the Business, in each case
    provided that such equity securities (or securities convertible into equity
    securities) represent less than 5% of the outstanding capital stock of such
    Person and are publicly traded or listed in any securities exchange or
    automated quotation system, or (ii) acquire all or a majority of the stock
    or assets of any Person that has a business which has 5% or less of its net
    income or net sales (or both) in a business competing with the Business;
    provided, however, to the extent that Seller and/or Parent acquires such a
    business, Parent and/or Seller shall use their reasonable best efforts to
    dispose of the portion of such business that competes with the Business
    within one year from such acquisition, and, provided, further, that Seller
    and/or Parent shall, prior to disposing of such competing portion of the
    acquired business, provide Buyer the first thirty (30) days within which to
    make a bona fide offer to purchase the same, which Seller and/or Parent
    shall be free to accept or reject in their sole discretion, or (iii) market,
    distribute, sell, provide or otherwise transfer (except directly to
    pharmacies and similar retail outlets) any active pharmaceutical
    ingredients, any finished antibiotic, antibacterial or fermentation-based
    pharmaceutical products containing active pharmaceutical ingredients
    manufactured by Parent or any of its Affiliates or any finished
    pharmaceutical product manufactured by Parent or any of its Affiliates
    (including products manufactured for Parent or an Affiliate under a toll or
    exclusive manufacturing arrangement); or (iv) market, distribute, sell,
    provide or otherwise transfer any finished pharmaceutical sold under the
    "Kadian" or other tradename primarily used for branded pharmaceutical
    products. If the final judgment of a court of competent jurisdiction
    declares that any term or provision of this Section 6(d) is invalid or
    unenforceable, the Parties agree that the court making the determination of
    invalidity or unenforceability shall have the power to reduce the scope,
    duration, or area of the term or provision, to delete specific words or
    phrases, or to replace any invalid or unenforceable term or provision with a
    term or provision that is valid and enforceable and that comes closest to
    expressing the intention of the invalid or unenforceable term or provision,
    and this Agreement shall be enforceable as so modified after the expiration
    of the time within which the judgment may be appealed.
    
    Employee Benefits Matters.
    
    From the date hereof until the Closing, Buyer shall reasonably consult with
    Seller before distributing communications to any Employees of the Business
    relating to employee benefits or post-Closing terms of employment and shall
    incorporate Seller's reasonable comments in such communications. Seller
    shall reasonably consult with Buyer regarding the contents of any written
    communications the Target Company intends to give to any Employees of the
    Business regarding or relating to the transaction contemplated hereby, and
    shall incorporate Buyer's reasonable comments in such communications.
    
    Effective on the Closing Date, Buyer will cause all Persons who are
    Employees of the Business immediately prior to the Closing Date to continue
    as Employees of the Business, subject to Buyer's standard hiring processes
    and procedures, such as those relating to background checks, drug testing
    and accepting Buyer's Ethics Policy, to the extent permitted under
    applicable law. For a period of one year after the Closing Date, Buyer shall
    cause the Target Company to provide to the Employees of the Business
    immediately prior to the Closing Date, to the extent they continue to be
    Employees of the Business, compensation packages, including base salary or
    wage rates and employee benefits, which, in the aggregate, are substantially
    similar to those provided by the Buyer to similarly situated employees of
    the Buyer. Buyer will cause the Target Company to pay Employees of the
    Business terminated within one year after the Closing Date severance or
    similar termination benefits at least as favorable to the Employees of the
    Business as those provided to other similarly situated employees of Buyer,
    provided, however, that Parent shall be obligated to pay such severance or
    termination benefits with respect to the employees set forth on Section
    6(e)(ii) of the Disclosure Schedule who are terminated as a result of the
    loss of the Warner-Chilcott business. Buyer shall, (x) recognize for all
    purposes (other than benefit accrual under a defined benefit pension plan)
    under all employee benefit plans, programs and arrangements, service with
    Target Company prior to the Closing Date and (y) waive any pre-existing
    condition exclusion requirements under all employee health and other welfare
    benefit plans, provided, however, that no such waiver shall apply to a
    pre-existing condition for which coverage was not applicable under the
    provisions of the Employee Welfare Benefit Plans of Seller or Parent prior
    to Closing. Buyer shall assume or cause the Target Company to recognize,
    assume and pay, as applicable, (A) Parent's cash payment obligations under
    the Retention Arrangements (excluding cash incentive payments in respect of
    Alpharma Inc. Performance Units), (B) all employment taxes, and (C) all
    unused vacation and sick pay to which any Employee of the Business is
    entitled as of the Closing Date.
    
    Except as otherwise provided herein, Buyer shall not assume any Employee
    Benefit Plans in which Employees of the Business participated prior to
    Closing. On and after the Closing Date, Employees of the Business shall not
    accrue any benefits under any Employee Benefit Plan of Seller or Parent nor
    shall Seller or Parent's Employee Welfare Benefit Plans provide any benefits
    based upon facts, circumstances or third party services performed on or
    after the Closing Date for Target Company or Buyer. Effective as of the
    Closing Date, Parent shall cause all Employees of the Business to be 100%
    vested in their benefits under its Pension Plan and Savings Plan and shall
    permit distributions in accordance with the terms of such Plans and
    applicable law. No assets or liabilities from Parent's Pension Plan or
    Savings Plan shall be transferred to any similar plans maintained by Buyer
    other than in a rollover transaction in accordance with the terms of Buyer's
    plans and applicable law and at the election of affected Employees of the
    Business. It is expressly agreed that Seller and Parent shall retain all
    obligations to provide compensation and disability, medical, retiree
    medical, "COBRA" continuation coverage under Code Section4980B, pension,
    retirement and other employee benefits to any individual who does not
    qualify as an Employee of the Business, including, without limitation,
    individuals who, as of the Closing Date, are on short-term or long-term
    disability leave or have retired.
    
    Labor Matters; WARN Act.
    
    Buyer shall not at any time prior to the 61st day following the Closing
    Date, without fully complying with the notice and other requirements of the
    WARN Act, effectuate (i) a "plant closing" (as defined in the WARN Act)
    affecting any site of employment or one or more facilities or operating
    units within any site of employment of the Target Company, or (ii) a "mass
    layoff" (as defined in the WARN Act) affecting any site of employment of any
    of Employees of the Business.
    
    If Buyer takes any action within 180 days after the Closing Date which
    independently, or in connection with any reduction in the size of the
    Business' work force occurring within the ninety day period prior to the
    Closing Date, could be construed as a "plant closing" or "mass layoff," as
    those terms are defined in the WARN Act, Buyer shall be solely responsible
    for providing any notice required by the WARN Act and for making payments,
    if any, and paying all penalties and costs (of Buyer or Target Company), if
    any, which may result from any failure to provide such notice.

    (g) Premier Group Rebates.

    (i) The Buyer shall, and shall cause the Target Company to, use its
    reasonable best efforts and take all actions and to do all things necessary,
    proper or advisable in order to collect the Premier Group Rebates. Without
    limiting the foregoing, in no event shall Buyer or the Target Company agree
    to settle, compromise or discharge any Premier Group Rebate for anything
    other than payment in cash of one hundred percent (100%) of the value
    thereof without the prior written consent of the Seller or Parent.

    (ii) If Buyer and/or the Target Company cannot reasonably determine whether
    a payment received from a vendor is received in respect of the Premier Group
    Rebates, Buyer shall, and shall cause the Target Company to, apply such
    payment to the Premier Group Rebates if and to the extent that there is any
    outstanding Premier Group Rebate balance for such vendor.

    (iii) Parent and Seller, or any agent authorized by either of them, shall
    have the right at all reasonable times, upon three (3) calendar days prior
    written notice, to audit Buyer's and/or Target Company's relevant books and
    records in order to determine whether Target Company is in compliance with
    the terms of this Section 6(g) and to verify the amount and accuracy of
    collections of the Premier Group Rebates. The Buyer agrees to, and shall
    cause the Target Company to, reasonably cooperate and provide all necessary
    documentation to enable Parent and/or Seller or their agent(s) to conduct
    such audit.

 2. Conditions to Obligation to Close.

    Conditions to Buyer's Obligation. Buyer's obligation to consummate the
    transactions to be performed by it in connection with the Closing is subject
    to satisfaction of the following conditions:
    
    Except where the failure of such representations and warranties to be true
    and correct would not reasonably be expected to have a Material Adverse
    Effect, the representations and warranties set forth in Section 3(a) and
    Section 4 above shall be true and correct in all material respects at and as
    of the Closing Date, except (A) to the extent that such representations and
    warranties are qualified by the term "material," or contain terms such as
    "Material Adverse Effect" or "Material Adverse Change," in which case such
    representations and warranties (as so written, including the term "material"
    or "Material Adverse Effect") shall be true and correct in all respects at
    and as of the Closing Date, (B) as set forth in Annex I attached hereto and
    in the Disclosure Schedule (after giving effect to Section 5(f) above), and
    (C) with respect to representations and warranties that address matters of a
    certain date, in which case such representations and warranties shall be
    true and correct as of such certain date;
    
    Seller and Parent shall have performed and complied with all of their
    covenants hereunder in all material respects through the Closing, except to
    the extent that such covenants are qualified by terms such as "material," or
    contain terms such as "Material Adverse Effect" or "Material Adverse
    Change," in which case Seller and Parent shall have performed and complied
    with all of such covenants (as so written, including the term "material" or
    "Material Adverse Effect of Change") in all respects through the Closing;
    
    there shall not be any injunction, judgment, order, decree, ruling, or
    charge in effect preventing consummation of any of the transactions
    contemplated by this Agreement;
    
    Seller shall have delivered to Buyer a certificate to the effect that each
    of the conditions specified above in Sections 7(a)(i)-(iii) is satisfied in
    all respects;
    
    Reserved;
    
    Seller shall have delivered to Buyer evidence that the assets and stock of
    the Target Company are no longer subject to the Alpharma Credit Agreement or
    the Alpharma Credit Agreement Lien;
    
    Buyer shall have received from the Chief Legal Officer of Parent an opinion
    in form and substance to be reasonably agreed upon by Buyer and Seller,
    addressed to Buyer and dated as of the Closing Date;
    
    the Target Company shall not have any indebtedness for borrowed money,
    including Intercompany Payables; and
    
    all actions to be taken by Seller in connection with consummation of the
    transactions contemplated hereby and all certificates, opinions,
    instruments, and other documents required to effect the transactions
    contemplated hereby will be reasonably satisfactory in form and substance to
    Buyer.
    
    Buyer may waive any condition specified in this Section 7(a) if it executes
    a writing so stating at or prior to the Closing.
    
    Conditions to Seller and Parent's Obligation. Seller and Parent's obligation
    to consummate the transactions to be performed by it in connection with the
    Closing is subject to satisfaction of the following conditions:
    
    Except where the failure of such representations and warranties to be true
    and correct would not reasonably be expected to have a material adverse
    effect on Buyer's ability to complete the contemplated transaction and
    comply with its covenants hereunder, the representations and warranties set
    forth in Section 3(b) above shall be true and correct in all material
    respects at and as of the Closing Date, except (A) to the extent that such
    representations and warranties are qualified by the term "material," or
    contain terms such as "Material Adverse Effect" or "Material Adverse
    Change," in which case such representations and warranties (as so written,
    including the term "material" or "Material Adverse Effect of Change") shall
    be true and correct in all respects at and as of the Closing Date, (B) as
    set forth in Annex II attached hereto, and (C) with respect to
    representations and warranties that address matters of a certain date, in
    which case such representations and warranties shall be true and correct as
    of such certain date;
    
    Buyer shall have performed and complied with all of its covenants hereunder
    in all material respects through the Closing, except to the extent that such
    covenants are qualified by terms such as "material" and "Material Adverse
    Effect," in which case Buyer shall have performed and complied with all of
    such covenants (as so written, including the term "material" or "Material
    Adverse Effect") in all respects through the Closing;
    
    there shall not be any injunction, judgment, order, decree, ruling, or
    charge in effect preventing consummation of any of the transactions
    contemplated by this Agreement;
    
    Buyer shall have delivered to Seller a certificate to the effect that each
    of the conditions specified above in Sections 7(b)(i)-(iii) is satisfied in
    all respects;
    
    Reserved;
    
    Seller shall have received from the Assistant General Counsel - Mergers &
    Acquisitions of Buyer, an opinion in form and substance to be reasonably
    agreed upon by Buyer and Seller, addressed to Seller, and dated as of the
    Closing Date; and
    
    all actions to be taken by Buyer in connection with consummation of the
    transactions contemplated hereby and all certificates, opinions,
    instruments, and other documents required to effect the transactions
    contemplated hereby will be reasonably satisfactory in form and substance to
    Seller.

    Seller may waive any condition specified in this Section 7(b) if it executes
    a writing so stating at or prior to the Closing.

 3. Remedies for Breaches of This Agreement.

    Survival of Representations and Warranties
    
    . Except as otherwise set forth in this
    Section 8(a)
    , all of the representations and warranties of Seller contained in
    Section 4
    of this Agreement shall survive the Closing and continue in full force and
    effect for a period of eighteen (18) months thereafter. All of the
    representations and warranties of Seller contained in
    Sections 4(k)
    (Employee Benefits) and
    4(l)
    (Environmental, Health and Safety Matters) of this Agreement shall survive
    the Closing and continue in full force and effect for a period of four (4)
    years thereafter. All of the representations and warranties of Seller
    contained in
    Sections 4(g)
    (Taxes) and
    4(t)
    (Capitalization) shall survive the Closing and continue in full force and
    effect forever thereafter (subject to any applicable statutes of
    limitations). All of the representations and warranties of Buyer and Seller
    contained in
    Section 3
    hereof shall survive the Closing and continue in full force and effect
    forever thereafter (subject to any applicable statutes of limitations).
    
    
    
    Indemnification Provisions for Buyer's Benefit. Subject to Section 8(f)
    below, in the event Seller or Parent breach any of their representations,
    warranties and covenants contained herein (as each such representation,
    warranty or covenant would read if all qualifications as to materiality or
    Material Adverse Change or Material Adverse Effect were deleted therefrom),
    provided that Buyer makes a written claim for indemnification against Seller
    and Parent pursuant to Section 11(g) below within the applicable survival
    period, Seller and Parent shall jointly and severally indemnify Buyer from
    and against the entirety of any Adverse Consequences Buyer has suffered
    through and after the date of the claim for indemnification by Buyer
    (including any Adverse Consequences Buyer may suffer after the end of any
    applicable survival period) resulting from, arising out of, relating to, in
    the nature of, or caused proximately by Seller's breach.
    
    Indemnification Provisions for Seller's Benefit. In the event Buyer breaches
    any of its representations, warranties, and covenants contained herein (as
    each such representation, warranty or covenant would read if all
    qualifications as to materiality or Material Adverse Change or Material
    Adverse Effect were deleted therefrom), provided that Seller or Parent makes
    a written claim for indemnification against Buyer pursuant to Section 11(g)
    below, Buyer shall indemnify Seller and Parent from and against the entirety
    of any Adverse Consequences Seller or Parent has suffered through and after
    the date of the claim for indemnification by Seller or Parent caused
    proximately by Buyer's breach. Buyer agrees to indemnify Seller and Parent
    from and against the entirety of any Adverse Consequences Seller or Parent
    shall suffer caused proximately by any liability of the Target Company that
    is not an Excluded Liability.
    
    Specific Indemnity for Buyer's Benefit
    
    . Seller and Parent agree to indemnify Buyer from and against the entirety
    of any Adverse Consequences Buyer may suffer resulting from, arising out of,
    or relating to the Excluded Liabilities. The indemnity set forth in this
    Section 8(d)
    shall not be subject to the monetary limitations set forth in
    Section 8(f)
    .
    
    
    
    Matters Involving Third Parties
    
    .
    
    
    
    If any third party shall notify any Party (the "Indemnified Party") with
    respect to any matter (a "Third-Party Claim") which may give rise to a claim
    for indemnification against any other Party (the "Indemnifying Party") under
    this Section 8, then the Indemnified Party shall promptly (and in any event
    within fifteen business days after receiving notice of the Third-Party
    Claim) notify the Indemnifying Party thereof in writing, provided, however,
    that failure to timely give such notification shall not affect the
    indemnification provided under this Agreement except to the extent the
    Indemnifying Party shall have been actually prejudiced as a result of such
    failure.
    
    The Indemnifying Party will have the right at any time to assume and
    thereafter conduct the defense of the Third-Party Claim with counsel of its
    choice reasonably satisfactory to the Indemnified Party; provided, however,
    that the Indemnifying Party will not consent to the entry of any judgment or
    enter into any settlement with respect to the Third-Party Claim without the
    prior written consent of the Indemnified Party (not to be unreasonably
    withheld) unless the judgment or proposed settlement involves only the
    payment of money damages and does not impose an injunction or other
    equitable relief upon the Indemnified Party or establish any judicial or
    other precedent potentially adverse to the Business.
    
    Unless and until an Indemnifying Party assumes the defense of the
    Third-Party Claim as provided in Section 8(e)(ii) above, however, the
    Indemnified Party may defend against the Third-Party Claim in any manner it
    may reasonably deem appropriate.
    
    In no event will the Indemnified Party consent to the entry of any judgment
    on or enter into any settlement with respect to the Third-Party Claim
    without the prior written consent of the Indemnifying Parties (not to be
    unreasonably withheld).
    
    This Section 8(e) shall not apply to Tax claims or matters.
    
    Limitations on Indemnification.
    
    Notwithstanding the foregoing, Seller shall not be required to indemnify
    Buyer under either Section 8 for any Adverse Consequences arising from
    Seller's breach of any representations or warranties contained in Section 4
    of this Agreement or for any Tax Loss under Section 9, except with respect
    to claims for breaches of Section 4(t) (Capitalization) or Sections
    3(a)(iii) or 4(b) (Brokers' Fees), unless and until the aggregate amount of
    all such claims is at least $250,000 (the "Basket") (and Seller shall only
    be required to indemnify Buyer for such claims in excess of the Basket).
    Seller's aggregate liability under this Section 8 for breaches of any
    representations or warranties contained in this Agreement and for Tax Losses
    under Section 9 is limited to an amount equal to twenty percent (20%) of the
    Purchase Price.
    
    Notwithstanding anything to the contrary herein, (A) Seller shall not be
    obligated to indemnify Buyer against any Adverse Consequences arising from
    or relating to any claim or liability to the extent such claim or liability
    is taken into account in determining the adjustment to the Preliminary
    Purchase Price pursuant to Section 2(f) above and (B) if the reserve for
    non-Income Tax liabilities shown in the Closing Date Pro Forma Balance Sheet
    is greater than the amount shown in the December Financial Statements and
    such difference is taken into account in determining the adjustment to the
    Preliminary Purchase Price pursuant to Section 2(f) above, then the
    indemnification obligation of the Seller with respect to breaches of the
    representations and warranties contained in Section 4(f)(ii) shall be
    calculated by reference to the reserve for non-Income Taxes shown in the
    Closing Date Pro Forma Balance Sheet rather than the amount shown in the
    December Financial Statements.
    
    Determination of Adverse Consequences. All indemnification payments under
    Section 8 or 9 shall be paid by the Indemnifying Party net of any Tax
    benefits and insurance coverage that may be available to the Indemnified
    Party. The Indemnified Party shall in good faith determine the existence and
    amount of any Tax benefits, and said good faith determination shall be
    conclusive. All indemnification payments under Section 8 or 9 shall be
    deemed adjustments to the Purchase Price.
    
    Exclusive Remedy. The Parties acknowledge and agree that the indemnification
    provisions in Sections 8 or 9 shall be the exclusive remedy for breaches of
    representations and warranties of Buyer, Parent and Seller with respect the
    transactions contemplated by this Agreement. Without limiting the generality
    of the foregoing, except for indemnification claims brought by Buyer against
    Parent and/or Seller in accordance with the terms set forth in Section 8(b)
    above, Buyer acknowledges and agrees that it shall not have any remedy after
    the Closing for any breach of the representations and warranties in
    Section 4 above following the survival period set forth in Section 8(a)
    above.
    
    Environmental Remedies. Without limiting the generality of Section 8(h)
    above, Buyer understands and agrees that its right to indemnification under
    Section 8(b) for breach of the representations and warranties contained in
    Section 4(l) hereof shall constitute its sole and exclusive remedy against
    Seller and Parent with respect to any environmental, health, or safety
    matter relating to the Target Company or its assets and the past, current,
    or future facilities, properties, or operations of the Business and all of
    their respective predecessors or Affiliates, including any such matter
    arising under any Environmental, Health, and Safety Requirements. Aside from
    such right to indemnification, Buyer hereby waives any right, whether
    arising at law or in equity, to seek contribution, cost recovery, damages,
    or any other recourse or remedy from Seller or Parent, and hereby releases
    Seller and Parent from any claim, demand, or liability, with respect to any
    such environmental, health, or safety matter (including without limitation
    any arising under any Environmental, Health, and Safety Requirements and
    including any arising under the Comprehensive Environmental Response,
    Compensation, and Liability Act ("CERCLA"), any analogous state law, or the
    common law). Except as set forth above, Buyer hereby unconditionally agrees
    to indemnify, defend, and hold harmless Seller and Parent from any and all
    liability, loss, cost, or expense with respect to any such environmental,
    health, or safety matter (including any arising under any Environmental,
    Health, and Safety Requirements and including CERCLA, any analogous state
    law, and the common law).

 4. Tax Matters.

    Tax-Sharing Agreements. Any tax-sharing agreement between Seller and Parent
    shall be terminated as of the Closing Date.
    
    Returns for Periods Through the Closing Date.
    
    (i) Seller shall be responsible for the timely filing (taking into account
    any extensions received from the relevant tax authorities) of all Tax
    Returns required by law to (A) be filed by the Target Company on or prior to
    the Closing Date, (B) include the Target Company in a consolidated, combined
    or unitary Tax Return filed by Seller or any Affiliate (other than the
    Target Company) with respect to any taxable period ending prior to or
    including the Closing Date or (C) any other Income Tax Return of the Target
    Company with respect to any taxable period that ends on or includes the
    Closing Date but is filed after the Closing Date. All Taxes due and payable
    with respect to such Tax Returns will be paid by Seller as and when required
    by law, other than (1) Taxes reflected in the reserve for current non-Income
    Tax liabilities included in the Closing Date Pro Forma Balance Sheet and (2)
    Taxes that are allocable to a Post-Closing Period, which Taxes shall be paid
    by Buyer as and when required by law. Such Tax Returns shall be prepared and
    filed on a basis consistent with those prepared for prior taxable periods
    unless a different treatment of any item is required by law, a closing
    agreement or other settlement entered into with a taxing authority. Buyer
    shall be responsible for the filing (or causing to be filed) of all other
    Tax Returns related to Target Company and the payment of any Taxes related
    to such Tax Returns.
    
    (ii) Seller shall include the income of the Target Company (including any
    deferred items triggered into income by Reg. Section1.1502-13 and any excess
    loss account taken into income under Reg. Section1.1502-19) on Seller's
    consolidated federal Income Tax Returns for all periods through the end of
    the Closing Date. The Target Company shall furnish Tax information to the
    Seller for inclusion in Seller's federal consolidated Income Tax Return for
    the period that includes the Closing Date in accordance with the past custom
    and practice of the Target Company. In the case of Income Taxes, the income
    and expenses of the Target Company shall be apportioned to the period up to
    and including the Closing Date and the period after the Closing Date by
    closing the books of the Target Company and their Subsidiaries as of the end
    of the Closing Date. Taxes other than Income Taxes shall be allocated
    between the Pre-Closing Period and the Post-Closing Period based on the
    relative number of days in such taxable period that fall within the
    Pre-Closing Period and the Post-Closing Period, as the case may be. For
    purposes of the previous two sentences, "Income Taxes" shall be deemed to
    also include any Taxes measured by or imposed on gross receipts.
    
    Tax Proceedings. If any third party shall notify any Person entitled to
    indemnification under Section 9 (the "Tax Indemnified Party") of any Tax
    audit or proceeding, proposed Tax assessment or other Tax matter (a "Tax
    Proceeding") which may give rise to claim for indemnification against any
    other Party (the "Tax Indemnifying Party") under Section 9, then the Tax
    Indemnified Party shall promptly (and in any event with fifteen business
    days after receiving notice of the Tax Proceeding, with an expedited time
    frame where necessary to comply with governmental deadlines in connection
    with such Tax Proceeding) notify the Tax Indemnifying Party thereof in
    writing; provided, however, that failure to timely give such notification
    shall not affect the indemnification provided under this Agreement except to
    the extent the Indemnifying Party shall have been actually prejudiced as a
    result of such failure. Any such notice shall describe in reasonable detail
    the type of Tax involved in the Tax Proceeding, the tax year(s) at issue and
    the basis for the Tax Claim against the Tax Indemnifying Party, and shall
    include a copy of any materials received from the applicable Taxing
    Authority in connection therewith. In the case of any Tax Proceeding that is
    subject to this Section 9(c), the Controlling Party shall be entitled to
    appoint as lead counsel any legal counsel of its choice and shall control
    the conduct of the Tax Proceeding. In the case of any such Tax Proceeding
    that is subject to this Section 9(c), the Controlling Party shall provide
    the Noncontrolling Party with a timely and reasonable detailed account of
    each stage of the Tax Proceeding and a copy of the portions of all documents
    relating to the Tax Proceeding that are relevant to any Tax for which the
    Noncontrolling Party may be required to indemnify or may otherwise be
    liable, (ii) the Controlling party shall consult with the Noncontrolling
    Party before taking any significant action in connection with the Tax
    Proceeding that might adversely affect the Noncontrolling Party, (iii) the
    Controlling Party shall consult with the Noncontrolling Party and offer the
    Noncontrolling Party a reasonable opportunity to comment before submitting
    any written materials prepared or furnished in connection with the Tax
    Proceeding (including, to the extent practicable, any documents furnished to
    the applicable Taxing Authority in connection with any discovery request) to
    the extent such materials concern matters in the Tax Proceeding that could
    adversely affect the Noncontrolling Party, (v) the Noncontrolling Party
    shall reasonably facilitate to the extent requested by the Controlling
    Party, and shall not impede, the Tax Proceeding, and (vi) except in the case
    of a Tax Proceeding with respect to a consolidated, combined, unitary or
    group Tax Return of Seller or any of its Subsidiaries for a taxable period
    that ends on or before the Closing Date (other than such a Tax Return that
    includes solely Buyer or any of its Subsidiaries), the Controlling Party
    shall not settle, compromise or abandon any such Tax Proceeding without
    obtaining the prior written consent, which consent shall not be reasonably
    withheld, delayed or conditioned, of the Noncontrolling Party if such
    settlement, compromise or abandonment would have an unindemnified materially
    adverse impact on the Noncontrolling Party. If the Noncontrolling Party
    reasonably withholds such consent pursuant to the preceding clause (vi) the
    parties shall negotiate in good faith to resolve their differences and,
    failing that, shall submit the matter to binding arbitration with a mutually
    acceptable arbitrator (with expedited time frames where necessary to comply
    with governmental deadlines in connection with such audit or proceeding) to
    resolve the parties' dispute in connection with the Tax Proceeding.
    "Controlling Party" means Seller and "Noncontrolling Party" shall mean
    Buyer, except with respect to any taxable period of Buyer or taxable period
    of the Target Company beginning after the Closing Date, in which case the
    Controlling Party shall mean Buyer and the Noncontrolling Party shall mean
    Seller. Notwithstanding any other provision of this Agreement, neither
    Buyer, any affiliate of Buyer, nor any other person shall have any right to
    receive or obtain any information relating to, or have any rights with
    respect to, any consolidated, combined, unitary or group Taxes or Tax
    Returns of Seller or any of its Subsidiaries other than information and
    rights relating solely to items of the Target Company. Furthermore, any
    rights of Buyer with respect to any consolidated, combined, unitary or group
    Taxes or Tax Returns of Seller or any of its Subsidiaries shall apply only
    to the extent that Buyer might be adversely affected, it being understood
    that any claim or issue that would increase Tax for which Seller is
    responsible and liable hereunder and decrease Tax for which Buyer is
    responsible and liable hereunder would not adversely affect Buyer.
    
    Tax Indemnification. The Seller shall be responsible for and shall pay, and
    shall indemnify and hold the Buyer and any of its assignees and subsidiaries
    and their respective officers, directors, employees and agents (each a "Tax
    Indemnitee") harmless from and shall reimburse such Tax Indemnitee for any
    and all Taxes of the Target Company and any expenses or other losses related
    thereto that are incurred, suffered or accrued, (A) for any Pre-Closing
    Period to the extent such Taxes exceed the reserve for non-Income Tax
    liabilities included in the Closing Date Pro Forma Balance Sheet, and (B)
    for (i) any portion attributable to the Target Company of a Tax determined
    on a consolidated, combined, or unitary basis with respect to any group of
    which the Target Company is a member prior to the Closing for Taxes in
    respect of a Pre-Closing Period or a taxable period which includes the
    Closing Date, (any of the foregoing, a "Tax Loss"). Notwithstanding anything
    to the contrary in this Agreement and for the avoidance of doubt, (x) Seller
    shall have no indemnification obligation pursuant to the foregoing clause
    (B) for Taxes included in the reserve for non-Income Tax liabilities
    included in the Closing Date Pro Forma Balance Sheet and (y) Seller's
    obligation hereunder are subject to Sections 8(f), 8(g), 8(h) and 11(k) and
    also to the survival period pertaining to Taxes in Section 8(a).
    
    Indemnification for Post-Closing Transactions. Buyer agrees to indemnify
    Seller for any additional Tax owed by Seller (or any of its Subsidiaries)
    (including Tax owed by Seller (or any of its Subsidiaries) due to this
    indemnification payment) resulting from any actions of the Buyer, its
    Subsidiaries or the Target Company not in the Ordinary Course of Business on
    the Closing Date after the Buyer's purchase of the Target Company. For
    purposes of this Section 9(e), the making of any Section338(h)(10) Election
    pursuant to Section 9(g) and any consequences deemed to occur as a result of
    such election shall not be treated as an action that is outside of the
    Ordinary Course of Business.
    
    Post-Closing Transactions Not in Ordinary Course of Business
    
    . Buyer and Seller agree to report all transactions not in the Ordinary
    Course of Business relating to the Target Company and occurring on the
    Closing Date after the Buyer's purchase of the Target Company on Buyer's
    federal Income Tax Return to the extent permitted by Reg.
    Section1.1502-76(b)(1)(ii)(B).
    For the avoidance of doubt, nothing in this Section 9(f) shall limit the
    obligation of Seller to pay any Income Tax liability in respect of any
    deemed asset sale resulting from the Section338(h)(10) Election contemplated
    under this Agreement.
    
    

    (g) Code Section338(h)(10) Election. Seller, Parent and Buyer shall join in
    making an election under Code Section338(h)(10) (and any corresponding
    elections under state or local tax law) (collectively, a "Section338(h)(10)
    Election") with respect to the purchase and sale of the stock of the Target
    Company hereunder.

    (h) Tax Refunds and Credits.

    (i) Any:

    (w) Tax refunds that are received by the Buyer or the Target Company,

    and

    (x) any amounts credited against Tax to which Buyer or the Target Company
    becomes entitled;

    that relate to a Pre-Closing Period of the Target Company or any Affiliate
    of the Target Company (other than Buyer and its Affiliates), to the extent
    such refund or credit exceeds the reserve for non-Income Tax liabilities
    reflected on the Closing Date Pro Forma Balance Sheet, shall be for the
    account of the Seller, and Buyer shall pay over to the Seller any such
    refund or the amount of any such credit within fifteen (15) days after
    receipt or entitlement thereto.

    (ii) Any:

    (y) Tax refunds that are received by the Buyer or the Target Company; and

    (z) any amounts credited against Tax to which the Buyer or the Target
    Company becomes entitled;

    that relate to the operations of the Target company during a Post-Closing
    Period shall be for the account of and retained by Buyer (or in the event
    received by Seller, paid over to Buyer within fifteen (15) days after
    receipt), it being understood that to the extent any such refund or credit
    directly results from an adjustment to a Pre-Closing Period, such refund or
    credit shall be taken into account as a Tax benefit for purposes of
    determining any Tax Loss which may result from such adjustment.

    (i) Cooperation. Buyer and the Target Company on the one hand, and Seller
    (on behalf of its Affiliates), on the other, agree, in each case to the
    extent reasonably requested by the other Party and at no cost to the other
    Party, to (i) furnish to the other party in a timely manner information and
    documents for purposes of preparing any original Tax Returns to which
    Section 9(b) applies and contesting or defending any Audit, (ii) cooperate
    in any Audit, (iii) retain and provide on demand books, records,
    documentation or other information relating to any Tax Return until the
    later of (A) the expiration of the applicable statute of limitations (giving
    effect to any extension, waiver, or mitigation thereof) and (B) in the event
    any claim is made under this Agreement for which such information is
    relevant, until a final determination, as defined under Section 1313(a) of
    the Code, with respect to such claim; and (iv) take such action as such
    other party may deem appropriate in connection therewith.

 5. Termination.

    Termination of Agreement
    
    . Certain of the Parties may terminate this Agreement as provided below:
    
    
    
    Buyer and Seller may terminate this Agreement by mutual written consent at
    any time prior to the Closing;
    
    Buyer may terminate this Agreement by giving written notice to Seller at any
    time prior to the Closing in the event (A) Seller has within the then
    previous ten business days given Buyer any notice pursuant to Section
    5(f)(i) above and (B) the development that is the subject of the notice has
    had a Material Adverse Effect;
    
    Buyer may terminate this Agreement by giving written notice to Seller at any
    time prior to the Closing (A) in the event Seller has breached any material
    representation, warranty, or covenant contained in this Agreement (other
    than the representations and warranties in Section 4 above) in any material
    respect, Buyer has notified Seller of the breach, and the breach has
    continued without cure for a period of fifteen business days after the
    notice of breach or (B) if the Closing shall not have occurred on or before
    April 30, 2006 by reason of the failure of any condition precedent under
    Section 7(a) hereof (unless the failure results primarily from Buyer itself
    breaching any representation, warranty, or covenant contained in this
    Agreement);
    
    Seller may terminate this Agreement by giving written notice to Buyer at any
    time prior to the Closing (A) in the event Buyer has breached any material
    representation, warranty, or covenant contained in this Agreement in any
    material respect, Seller has notified Buyer of the breach, and the breach
    has continued without cure for a period of fifteen business days after the
    notice of breach or (B) if the Closing shall not have occurred on or before
    April 30, 2006, by reason of the failure of any condition precedent under
    Section 7(b) hereof (unless the failure results primarily from Seller
    breaching any representation, warranty, or covenant contained in this
    Agreement).
    
    Effect of Termination. If any Party terminates this Agreement pursuant to
    Section 10(a) above, all rights and obligations of the Parties hereunder
    shall terminate without any liability of any Party to any other Party
    (except for any liability of any Party then in breach); provided, however,
    that Buyer's obligations under the Confidentiality Agreement shall survive
    until the earlier of (i) the Closing and (ii) the termination of this
    Agreement.

 6. Miscellaneous.

    Press Releases and Public Announcements. No Party shall issue any press
    release or make any public announcement relating to the subject matter of
    this Agreement without the prior written approval of the other Party;
    provided, however, that any Party may make any public disclosure it believes
    in good faith upon advice of counsel is required by applicable law or any
    listing or trading agreement concerning its publicly traded securities (in
    which case the disclosing Party will use its reasonable best efforts to
    advise the other Parties prior to making the disclosure) and any Party may
    issue a press release upon entering into this Agreement after reasonable
    consultation with the other Parties.
    
    No Third-Party Beneficiaries
    
    . Other than as explicitly set forth herein, this Agreement shall not confer
    any rights or remedies upon any Person other than the Parties and their
    respective successors and permitted assigns.
    
    
    
    Entire Agreement. This Agreement (including the documents referred to
    herein) constitutes the entire agreement among the Parties and supersedes
    any prior understandings, agreements, or representations by or among the
    Parties, written or oral, to the extent they relate in any way to the
    subject matter hereof.
    
    Succession and Assignment. This Agreement shall be binding upon and inure to
    the benefit of the Parties named herein and their respective successors and
    permitted assigns. No Party may assign either this Agreement or any of his,
    her, or its rights, interests, or obligations hereunder without the prior
    written approval of Buyer and Seller; provided, however, that Buyer may
    (i) assign any or all of its rights and interests hereunder to one or more
    of its Affiliates and (ii) designate one or more of its Affiliates to
    perform its obligations hereunder (in any or all of which cases Buyer
    nonetheless shall remain responsible for the performance of all of its
    obligations hereunder).
    
    Counterparts. This Agreement may be executed in one or more counterparts
    (including by means of facsimile), each of which shall be deemed an original
    but all of which together will constitute one and the same instrument.
    
    Headings. The section headings contained in this Agreement are inserted for
    convenience only and shall not affect in any way the meaning or
    interpretation of this Agreement.
    
    Notices. All notices, requests, demands, claims, and other communications
    hereunder shall be in writing. Any notice, request, demand, claim, or other
    communication hereunder shall be deemed duly given (i) when delivered
    personally to the recipient, (ii) one business day after being sent to the
    recipient by reputable overnight courier service (charges prepaid),
    (iii) one business day after being sent to the recipient by facsimile
    transmission or electronic mail, or (iv) four business days after being
    mailed to the recipient by certified or registered mail, return receipt
    requested and postage prepaid, and addressed to the intended recipient as
    set forth below:
    
    If to Parent or Seller:
    
     
    
    Alpharma Inc.
    
    One Executive Drive
    
    Fort Lee, New Jersey 07024
    
    Attention: Executive Vice President and Chief Financial Officer
    
    Facsimile: (201) 947-0795
    
     
    
    with copy to:
    
     
    
    Alpharma Inc.
    
    One Executive Drive
    
    Fort Lee, New Jersey 07024
    
    Attention: Executive Vice President and Chief Legal Officer
    
    Facsimile: (201) 592-1481
    
         
    
    If to Buyer or Guarantor:
    
     
    
    Cardinal Health, Inc.
    
    7000 Cardinal Place
    
    Dublin, Ohio 43017
    
    Attention: Chief Legal Officer
    
    Facsimile No.: (614) 757-6948
    
     
    
    with copy to:
    
     
    
    Cardinal Health, Inc.
    
    7000 Cardinal Place
    
    Dublin, Ohio 43017
    
    Attention: Senior Vice President - Prescription Product Management
    
    Facsimile No.: (614) 757-8290
    
     
    
    Any Party may change the address to which notices, requests, demands,
    claims, and other communications hereunder are to be delivered by giving the
    other Parties notice in the manner herein set forth.
    
    Governing Law. This Agreement shall be governed by and construed in
    accordance with the domestic laws of the State of New Jersey without giving
    effect to any choice or conflict of law provision or rule (whether of the
    State of New Jersey or any other jurisdiction) that would cause the
    application of the laws of any jurisdiction other than the State of New
    Jersey.
    
    Amendments and Waivers
    
    . No amendment of any provision of this Agreement shall be valid unless the
    same shall be in writing and signed by Buyer, Parent and Seller. No waiver
    by any Party of any provision of this Agreement or any default,
    misrepresentation, or breach of warranty or covenant hereunder, whether
    intentional or not, shall be valid unless the same shall be in writing and
    signed by the Party making such waiver, nor shall such waiver be deemed to
    extend to any prior or subsequent default, misrepresentation, or breach of
    warranty or covenant hereunder or affect in any way any rights arising by
    virtue of any prior or subsequent such occurrence.
    
    
    
    Severability. Any term or provision of this Agreement that is invalid or
    unenforceable in any situation in any jurisdiction shall not affect the
    validity or enforceability of the remaining terms and provisions hereof or
    the validity or enforceability of the offending term or provision in any
    other situation or in any other jurisdiction.
    
    Expenses
    
    . Buyer, on one hand, and Seller and Parent, on the other hand, will each
    bear its own costs and expenses (including legal fees and expenses) incurred
    in connection with this Agreement and the transactions contemplated hereby.
    Notwithstanding the foregoing, all transfer, documentary, sales, use, stamp,
    registration and other such Taxes, and all conveyance fees, recording
    charges and other fees and charges (including any penalties and interest)
    incurred in connection with the consummation of the transactions
    contemplated by this Agreement shall be allocated fifty-percent (50%) to
    Buyer and fifty-percent (50%) to Seller and paid when due.
    
    Allocation of Purchase Price
    
    . The Parties agree that the Purchase Price (and other capitalized costs)
    will be allocated among the various assets of the Target Company as mutually
    determined by the Parties in good faith.
    
    
    
    Construction. The Parties have participated jointly in the negotiation and
    drafting of this Agreement. In the event an ambiguity or question of intent
    or interpretation arises, this Agreement shall be construed as if drafted
    jointly by the Parties and no presumption or burden of proof shall arise
    favoring or disfavoring any Party by virtue of the authorship of any of the
    provisions of this Agreement. Any reference to any federal, state or local
    statute or law shall be deemed also to refer to all rules and regulations
    promulgated thereunder, unless the context requires otherwise. The word
    "including" shall mean "including without limitation."
    
    Exhibits, Annexes, and Schedules
    
    . The Exhibits, Annexes, and Schedules identified in this Agreement are
    incorporated herein by reference and made a part hereof.
    
    

* * * * *

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.



ALPHARMA U.S. INC.

   

By:

   

Name:

 

Title:

 

ALPHARMA INC.

   

By: ____________________________________

Name:

Title:

 

CARDINAL HEALTH 110, INC.

   

By:

   

Name:

 

Title:





 

CARDINAL HEALTH, INC.

   

By:

   

Name:

 

Title:

